Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 1 of 48




                  Ex. L
               Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 2 of 48

 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection
                                                                                                    of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                              Western District of Texas

                       Joe Holcombe, et al.
                                                                               )
                                Plaintiff                                      )
                                   V.                                          )        Civil Action No.         5:18-cv-555-XR
                    United States of America                                   )
                                                                               )
                               Defendant                                       )

                        SUBPOEN A TO PRODUCE DOCUME NTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                     New Braunfels Counseling Center
                                                    43 Gruene Park Dr., New Braunfels, TX 78130
                                                       (Name ofperson to whom this subpoena is directed)

     ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents , electronica lly stored informatio n, or objects, and to permit inspection , copying, testing,
                                                                                                           or sampling of the
 material: See attachmen t.



  Place: United States Attorney's Office (W.D. Tex.)                                    Date and Time:
         601 N.W. Loop 410, Suite 600
         San Antonio, Texas 78216                                                                           04/01/202 0 12:00 pm

        •
        Inspection of Premises: YOU ARE COMMA NDED to permit entry onto the designated premises, land,
                                                                                                                     or
other property possessed or controlled by you at the time, date, and location set forth below, so that
                                                                                                       the requesting party
may inspect, measure, survey, photograph , test, or sample the property or any designated object or
                                                                                                     operation on it.

                                                                                      IDate and Time:

        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of complianc
                                                                                                                     e;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g),
                                                                                                   relating to your duty to
respond to this subpoena and the potential consequen ces of not doing so.

Date:        03/18/202 0

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                   /s/ Paul David Stern
                                            Signature of Clerk or Deputy Clerk                                       Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representin g (name ofparty)
United States of America                                                , who issues or requests this subpoena, are:
Paul David Stern, PO Box 888, Washingto n, DC 20044, Paul.David .Stern@us doj.gov, (202) 244-2452

                            Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents , electronica lly stored informatio n, or tangible things
                                                                                                                or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party
                                                                                                      in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                        MARLOW0000000 1
                Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 3 of 48

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 5:18-cv-555-XR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or
         ------------------------
            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:




                                                                                                                                            MARLOW00000002
                Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 4 of 48

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infonnation, or Objects or to Pennit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                 (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Fonnfor Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                 (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who          · information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Stored lnfonnation. The person
                                                                                    responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                       of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible              26(b)(2)(C). The court may specify conditions for the discovery.
things or to pennit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a detennination of the claim. The person who
specified in Rule 45( c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                                MARLOW00000003
    Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 5 of 48




   ATTACHMENT TO SUBPOENA TO NEW BRAUNFELS COUNSELING CENTER

                                         INSTRUCTIONS

    1.      In lieu of producing these documents as stated on the front of the subpoena,

documents may be sent via email to Paul David Stem, United States Department of Justice, at

paul.david.stern@usdoj.gov . If you are unable to produce the documents via email, they can be

sent by overnight delivery to Paul David Stem, U.S . Department of Justice, Three Constitution

Square, 17 5 N Street, NE, 11th Floor, Rm. 1809, Washington, DC 20002, so that they are

received by the close of business on April 1, 2020. If you are not willing to send the documents

in this manner, please contact me via email so that I can coordinate receipt of documents with the

U.S . Attorney' s office.

    2.      With respect to documents produced in connection with this subpoena, please

complete the business-records declaration included with this subpoena. If any of the documents

requested below were once, but no longer are, in your possession, custody, or control, please

provide a declaration stating as such, and, if known, the reasons for such unavailability.

                                          DEFINITIONS

         The definitions from Civil Rule 26(b) of the W estem District of Texas Local Rules are

applicable to this subpoena, including the following definitions:

         Communication. The term "communication" means the transmittal of information (in the

form of facts, ideas, inquiries or otherwise).

         Concerning. The term "concerning" means relating to, referring to, describing,

evidencing or constituting.

         Document. The term "document" is defined to be synonymous in meaning and equal in

scope to the usage of those terms in Federal Rule of Civil Procedure 34(a)(l)(A). A draft or




                                                                                             Page I of2




                                                                                               MARLOW00000004
    Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 6 of 48




non-identical copy is a separate document within the meaning of the term "document."

                                 REQUESTED DOCUMENTS

       Please produce all of the following material that is in your possession, custody, or

control:

           1.   All documents (including, but not limited to, medical and counseling records;

insurance claims, coverage, and payments; and notes, mental impressions, and video/audio

recordings made by therapists or counselors) and communications (including but not limited to

emails, texts, and social media posts) concerning treatment received by Devin Patrick Kelley at

the New Braunfels Counseling Center.




                                                                                         Page 2 of2




                                                                                              MARLOW00000005
           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 7 of 48

Cover Sheet: Devin Kelley
           Name: Devin Kelley
          Gender: M
      Birthday: 02/12/91
      Address: 2825 FM 2722
                    New Braunfels, TX
              78132
Primary Phone (830) 708-3134
           E-mail



              Provider CMan,dace
                          arowe
 Referring Provider
 Diagnosis (ICD-10) F31.9
          Date Entered 06/06/16
      Date of Onset 06/06/16
Accept Assignment Yes


Insurance Information
Responsibility          Insurance Name                Primary ID    Effective
Primary                 Cenpatico Behavioral Health   625436564




                                                                   Page \[page\] of \[topage\]


                                                                                  MARLOW00000006
                             Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 8 of 48


                                                                                                                                                                                                                               Inv Date: 03/26/2020
    New Braunfels Counseling Center                                                                                                                                                                                            Inv #: 8221108
    43 Gruene Park Dr
                                                                                                                                                                                                                               Balance: $0.00
    New Braunfels, TX 78130-2459




          To: Devin Kelley
              2825 FM 2722
              New Braunfels, TX 78132




- - --- - - - - --- - - - - - --- - - - - - -- - - - - ----- - - - -- -- - - - - - - -- --- - - -- -- -- - - - --- - - - - - - ---- -- - - - -- - - - - - ---- ---- - - - -- -- - --- --- - - - - - - -------- - - --- - ----- ----- - - - - ----- - - --- - --


                                                                                     Account Balance Statement

                                                                                                 Invoice Balance: $0.00
                                                                                           This invoice covers the period up to 03/26/2020



Finalized Charges
Below are balances that are due. Each line shows a service performed. The balance is the original charge amount
minus payments and adjustments applied to that service.
                                                                                                                                                                                        Payments and Adjustments
DOS               Class          Loe          POS       Service                   Diag           Mins      Provider                                               Charge                Ins             Client               Adj            Balance
06/06/16                          13            11      90791                      2413           60      C Marlowe                                               150.00              79.74              0.00              70.26               0.00
06/09/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
06/14/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
06/16/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
06/21/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
06/23/16          THCN            13           11       90837                      2413           60      C Marlowe                                                0.00                0.00              0.00               0.00               0.00
06/28/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
06/30/16          THCN            13           11       90837                      2413           60      CMarlowe                                                 0.00                0.00              0.00               0.00               0.00
07/01/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/05/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/07/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/12/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/15/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/19/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/21/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/26/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
07/28/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
08/02/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
08/04/16          THCN            13           11       90837                      2413           60      CMarlowe                                                 0.00                0.00              0.00               0.00               0.00
08/09/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
08/11/16                          13           11       90837                      2413           60      CMarlowe                                                130.00              67.15              0.00              62.85               0.00
08/16/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
08/23/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
08/25/16                          13           11       90837                      2413           60      CMarlowe                                                130.00              67.15              0.00              62.85               0.00
08/30/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
09/01/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00              62.85               0.00
09/06/16                          13           11       90837                      2413           60      C Marlowe                                               130.00              67.15              0.00             62.85                0.00
09/08/16          NS60            13           11       90837                      2413           60      C Marlowe                                                0.00                0.00              0.00              0.00                0.00
09/14/16          Lt Can          13           11       90837                      2413           60      C Marlowe                                                0.00                0.00              0.00               0.00               0.00
08/23/17          Lt Can          13           11       90837                      2413           60      C Marlowe                                                0.00                0.00              0.00              0.00                0.00
09/01/17                          13           11       90837                      2413           60      C Marlowe                                               130.00               0.00              0.00             130.00               0.00
                                                                                                                                                    Total:       3270.00            1624.19              o.oo            1645.81               0.00




                                                                                                                                                                                                                           MARLOW0000000?
                     Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 9 of 48


Client/Patient Information                                                   Diagnosis
Name                               Record#                                   Name                     ID                Case           ICC
Devin Kelley                       1502TB2401                                Devin Kelley             2413              Default Case   ICD-10: F31 .9


location {Loe) Code Addresses                                                Session Class Description
Loe            Address                                                       Class          Description
13             43 Gruene Park Dr New Braunfels, TX 781302459                 THCN           Therapist Cancelled Appt.
                                                                             NS60           No Show 60 min appt
                                                                             Lt Can         Cancelled without 24hr notice




All fees payable to New Braunfels Counseling Center, Tax ID#: 200292742

Please contact the office at (830)625-0599 to set up payment arrangements.




                                                                                                                                              MARLOW00000008
New Braunfels Counseling                                                                                      Darla Lane, LCSW
           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                                             ~ Page 10 of 48
                                                                Lupita Martinez-Goller, LCSW
43 Gruene Park Dr.
New Braunfels, TX 78130                                                                                  '---John Morris, LPC
(830) 625-0599 fax (830) 625-5877                                                                             Martha Ward, LPC, A TR
                                                                                                              Sunshine Clarkson-Lee, LPC
                                                                                                              Kristin Witte , Hubbard, LPC
                                                                                                              Candace Marlowe, LPC
                                                                                                              Gary A vignon, LPC




                                                 CLIENT CONTACT FORM

Client Name:       D Q__\It n                                              Date of Birth:          :1--r:1--..C\\         Age: ; }       '?
Gender·                  Female Marital Status:&>                           D     Social Security:        l:J'3L\ --~ l,_\-5'L{)S'L(
                          -               d--7
City, State , Zip : ....c_
                      }J_ t_w_..,_B"--'rO\
                                       --''---'-\l-"-'l-.). ,. .,_....C: ls:.....___h'~_ 7--+-._,_.15.....,_j3__,L....Q)......___ _ _ _ _ _ __
                                                                    ~ '-"'
Circle the preferred:
Home Phone: (_ _ )_ _ _ _ _ _ _ Cell Phone:(~                                                  )   ,Cf(;-~)<:>Y'
May I leave a message?~O Restrictions : __________________
Email address:
                      - - - - - - - - - - - - - - PCP: - - - - - -- - - - - - - - -
Em pIo ye r:   _S
                '-__Q._\~
                        _      ' _ _ _ _ _ _ _ _ _ How did you hear about us?
                        - -----=-                                                                                     '0, C<l~\.,e_

                                           Family/Emergency Contact Data


Parent/Spouse/ Guardian : - - - - - - - - -- - - - - - - - - - - ~ - - - - - -
Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ City, State, Zip: _ __ _ _ _ _ _ _ _ __
Parent/ Spouse Employer:                                                            Phone: (_ _ )_ _ _ _ _ __ _ _
Parent/ Spouse Social Security Number:                                                        DOB :
                                                                                                       - - - -- - - -- -
Name of nearest relative not living with you:
                                                                - - - - - - - - - - - - - - -~ - - - -
Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ City, State, Zip: _ _ _ _ _ _ __ _ _ _ __
Phone: (_ _)_ _ _ _ _ _ _ _ _ _ __


Description of Problem:




1/16 revised


                                                                                                               J
                                                                                                                                     MARLOW00000009
    New Braunfels Counseling                                                                                Darla Lane, LCSW
              Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                                                ~
                                                                    Page 11 of 48
                                                                   Lupita Martinez-Goller, LCSW
,   43 Gruene Park Dr.
    New Braunfels, TX 78130                                                                            '--..! John Morris, LPG
    (830)625-0599 fax (830)625-5877                                                                         Martha Ward, LPG, A TR
                                                                                                            Sunshine Clarkson-Lee, LPG
                                                                                                            Krist(n Witte , Hubbard, LPG
                                                                                                            Candace Marlowe, LPG
                                                                                                            Gary Avignon, LPG




                                                  Payment /Therapy Charges



    SSN:                     L...                                    (Insured person 's social security is required)

    Address of Insured:             11>lS:: FM '.J_Jj)                    City/State/Zip: UILV\I B,o\.\J.l'fQl), )<              rt\ 3)
    Client's relationship to insure~ Spouse Child Other: - - - - - - - - -

    lnsured's Employer:             _s~·,_(L,~\~-f'- - - - - - - - - - -~~----
    lnsured's Phone : (_ _            ~3()10~313/j                             (circl~ home other
    Is there a second insurance policy (circle) YES @)1 don't know                                 (if yes a copy of the card is required

    and ask office staff for an additional form for insurance)




                                                           Therapy Charges
    Initial Evaluation                                   Individual/Family/Group Therapy
    45 to 60 min.         $150.00                        45 min            $120.00 (individual)
                                                         60 min            $130.00 (individual)
                                                         45/60 min         $135.00 (family)


    I hereby give New Braunfels Counseling Center permission to file with my insurance company to
    receive reimbursement for services rendered. I understand that I am totally liable for my bill and
    although NBCC will file with my insurance, I am liable for charges accrued while I am receiving
    therapeutic services. Missed appointments, and those cancelled with less than 24 hours notice will
    be billed at the standard rate to me. If more than two concurrent therapy sessio;1s are NO
    SHOW's, the account must be made current before any additional sessions will be scheduled and
    the counselor may decide to terminate services. I ACKNOWLEDGE THAT I HAVE RECEIVED A
    NOTICE OF PRIVACY PRACTICES explaining how my medical information will be used and
    disclosed .




    1116 revised




                                                                                                                                 MARLOW000000 10
    New Braunfels Counseling                                                                            Darla Lane, LCSW
             Case    5:18-cv-00555-XR        \          Document 256-14 Filed 08/21/20 Lupita
                                                                                         Page    12 of 48
                                                                                              Martinez-Goller, LCSW
,   43 Gruene Park Dr.
    New Braunfels, TX 78130                      -·                                                ~-   John Morris, LPC
    (830)625-0599 fax (830)625-5877                                                                     Martha Ward, LPC, A TR
                                                                                                        Sunshine Clarkson-Lee, LPC
                                                                                                        Kristin Witte, Hubbard, LPC
                                                                                                        Candace Marlowe, LPC
                                                                                                        Gary Avignon, LPC

                                                          Informed Consent

    By signing this document, I,     D.Q;J M {t'Q, l(g./J                  ,am indicating that I agree to participate in the
    fol lowing services with New Braunfels Counseling Center (hereafter NBCC) :
            CLINICAL ASSESSMENT                      INDIVIDUAL THERAPY
            CLINICAL ASSESSMENT FOR MY CHILD         THERAPY FOR MY CHILD
            FAMILY THERAPY OR COUPLES THERAPY
            OTHER _ _ _ _ _ _ _ _ __ __ _ _ _ _ _ _ __

    I understand in order to develop the therapist-patient relationship plan necessary to meet my needs, an initial
    assessment will be completed and a joint decision made to either proceed with the recommended treatment plan or
    continue the assessment over additional visits. The limitations and benefits of all therapy or services I may receive
    will be discussed with me. I understand that while the long term goal of therapy is to feel better. I may experience a
    period of feeling worse before I begin to feel better and I also understand that there is no guarantee of success. I
    understand that there may be alternative methods of therapy for my consideration and I am encouraged to ask
    questions regarding my treatment or other methods at any time.

                                                      Notice of Privacy Practices
    I ACKNOWLEDGE THAT I HAVE RECEIVED A NOTICE OF PRIVACY PRACTICES :
                          =-i,__,~ Notice of Privacy Practices received (initial)

                                                       cy Practices declined (initial)

    Signature:      ~='--'..,,__-=-__...:,_---''1-+'=-~'-t'-,--+-- -
    R elations hip to Client: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                       Date:   3""u-~     '° d0 1\o
                                                        Client Responsibilities
    As a client, you have some important responsibilities . Please keep all scheduled appointments with your counselor
    and be prompt. Being on time is an indication of your commitment to your own progress in counseling. Please
    remember that once and appointment is made, your counselor has set that time aside. Late cancellations or "No
    Shows" not only disrupt your counselor's schedule , but are discourteous as well. If some occurrence prevents you
    from keeping a scheduled appointment, contact the office as soon as possible. You will be charged the standard
    rate for a full session if you miss a session, if 24 hours notice is not given to cancel your appointment. The 24 hour
    notice must be during the Monday through Friday work week, not over a weekend or the standard fee will be
    charged to you (not insurance). We also reserve the right to terminate therapy if there are excess ive cancellations
    or "No Shows", as appointments need to be kept in order to provide the best quality service. Excessive
    cance llations or "No Shows" are defined as 2 subsequent sessions or more than two cancellations within a one
    month period.
                                                           Phone Messages
    If a situation arises that you feel the counselor needs to know about before your next scheduled appointment,
    please feel free to contact the office and leave a message for you counselor. Your message will be confidential, and
    your counselor will review your message before your scheduled therapy session . There will be a fee of $125 .00 per
    hour for phone support, prorated in 15 minute increments. If an emergency arises , please contact 911 or go to the
    nearest emergency room.
                                                       Financial Responsibility
    We accept most insurance and will file your claim for you; however, it is important for you to understand that you are
    responsible for your bill. We expect payment of any deductibles and/or copayments as services are rendered.
    Payment maybe made by cash , check, debit and credit card in the office or you may also pay your bill online at
    www. nbcounselinqce nter.com.
    Flexible spending account /HRA cards are also accepted .




    1/ 16 revised




                                                                                                                            MARLOW00000011
New Braunfels Counseling                                                                       Darla Lane, LCSW
          Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                                            ~
                                                                 Page 13 of 48
                                                               Lupita Martinez-Goller, LCSW
43 Gruene Park Dr.
New Braunfels, TX 78130                                                                        John Morris, LPG
(830) 625-0599 fax (830) 625-5877                                                              Martha Ward, LPG, A TR
                                                                                               Sunshine Clarkson-Lee, LPG
                                                                                               Kristin Witte, Hubbard, LPG
                                                                                               Candace Marlowe, LPC
                                                                                               Gary Avignon, LPC

NBCC does not extend credit. NBCC would rather communicate with our clients to find solutions to overdue
accounts. I will contact the office if payment arrangements need to be made. I hereby consent to the delegation of
collection activity to an outside collection service, including the release of necessary information by the collection
agency. A delinquency fee of 40% of the outstanding balance will be added if a collection agency is required .

I am aware that there is a returned check fee of $25 in addition to the reimbursement of the charges assessed by
NBCC's bank. Statements, receipts, or other documents will not be issued to any delinquent account until paid
in full. Payment by credit cards will be in acco rdance with the Informed Consent form provided by NBCC. I agree
that NBCC reserves the right to amend this agreement and may provide me with written notice of any amendment,
at which time I have 30 days to decide to continue treatment with my therapist at N BCC under the amended
agreement. I authorize payment of benefits to my therapist at NBCC for any/all services rendered by that therapist.

I am aware that State and Federal laws require NBCC to coliect copayments, coinsurance and deductibles in full. I
am responsible for paying my copayments, coinsurance, and deductibles at the time services are rendered. I am
aware that I am fully responsible for all fees not covered by my insurance company and that there is no
guarantee that my insurance company will cover services. NBCC will file with my insurance company and will
bill me for coinsurance and deductibles that are due upon receiving an explanation of benefits. If my balance
exceeds $200.00, after explantation of benefits from my insurance company, or if I am paying privately; my
counselor may stop providing services until my balance is decreased to a reasonable amount. I understand that
services may not be provided if my account is turned over to an attorney or collection agency.
                                                           Fees
                              Initial Assessment                            $150 .00
                              Individual Session         45 min             $120 .00
                              Individual Sess ion        60 min             $130 .00
                              Family/Marital Session                        $135 .00
                              Phone Session                                 $130 .00 (prorated in 15 min increments)
                              Cancellation W/O 24 Hr Notice                 $120.00 to $130.00
                              No Show                                       $120.00 to $130.00
                              Complete File Copy                            $25.00 (1-20 pages/ $.50 per page thereafter)
                              Other Services Rendered                       $120 .00 per hr
          Letters, Disability forms , or other forms completed by therapists (per occurrence): $25.00

                                                  Court Appearances
We are NOT FORENSIC THERAPISTS, but if we are subpoenaed for court for any reasons fees are:
                                     $350.00 per hr

Minimum retainer fee for legal services: $1400.00.
I understand that if report preparation is required or requested, the rate for the preparation will be charged at the
standard rate of a therapy session. Frequent and/or extended telephone will also be charged for at the standard
phone session rate. These services are not usually reimbursed by insurance . The therapists at NBCC will not agree
to court appearances or other legal involvement unless they have discussed the matter thoroughly and both
therapist and the client agree to such involvement. The therapists will also decide whether involvement is within the
range of therapist competence and whether or not court will interfere with treatment relationship . If you become
involved in legal proceedings that require a therapist's participation, you will be expected to pay for the time, even if
the therapist is called to testify by another party. Due to the difficulty of legal involvement, a charge of $350.00
per hour will be assessed for any preparation and attendance at any legal proceeding , including research of the
client's previous therapy sessions. Professional fees for court appearances, depositions and attorney consultations
including travel and waiting time, are non-refundable, are payable in advance only, and is not prorated as we have
to block out time to be at court; thus preventing us from being able to see other clients during that time. A minimum
if $1400.00 is required and must be paid prior to any response to attorneys via telephone, provisions of
clinical opinions, subpoenas, report preparation for either litigating party, or testimony.




1116 revised




                                                                                                                    MARLOW000000 12
New Braunfels Counseling                                                       Darla Lane, LCSW
          Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                  /                                 Page
                                                            ,,--\ Lupita    14 of 48 LCSW
                                                                         Martinez-Goller,
43 Gruene Park Dr.
New Braunfels, TX 78130                                                        John Morris, LPG
(830)625-0599 fax (830)625-5877                                                Martha Ward, LPG, A TR
                                                                               Sunshine Clarkson -Lee, LPG
                                                                               Kristin Witte , Hubbard, LPG
                                                                               Candace Marlowe, LPG
                                                                               Gary Avignon, LPG




Your signature below means that you have read and understand the information contained in this

form           n,. ~b   #-
Si g n a t u r e ~ " - "-  --
                          -- ~ - Date: _ ··---=             ::..=.__..:.~- ";)_Q__,_\_\o_ _
                                                       1\..R...
                                            ) =--v---=-....:
Relationship to client: _ _ __ _ _ _ __ _ _ _ __


I understand that thi s agreement is valid for the duration of time that I am participating in services
with NBCC. By signing below, I acknowledge that I have received a copy the Informed Consent
and I understand and agree to the entire contents of these documents. I acknowledge that I have
had an opportunity to have answered any questions, comments or concerns that I might have had
prior to signing this consent and participation in services. I am aware that I can stop counseling at
any time. N BCC reserves the right to amend the Informed Consent at any time and copies will
be available at the office of NBCC and the NBCC website at www.nbcounselinqcenter.com. I can
request a copy of charges at any time at no charge. Any changes that NBCC makes are effective
immediately uni ss otherwise in kated.

signature: ~     - - - - - - - '~--+-,,<~--+?""-+---    Date:    Sv !\Jl. ~ J O \ VJ
Signature of Parent or Spouse (if applicable): _ _ _ __ _ _ _ _ _ _ _ _ _ __



Patients are responsible for updating any and all insurance information with the
front desk. If insurance denies a claim due to patients' not informing front desk of
new/updated information, the patient is held responsible for any and all charges
assessed.




1/16 revised




                                                                                                   MARLOW000000 13
New Braunfels Counseling                                                                     Darla Lane, LCSW
           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Lupita
                                                                  Page    15 of 48
                                                                       Martinez-Goller, LCSW
43 Gruene Park Or.
New Braunfels, TX 78130                                                                      John Morris, LPG
(830) 625-0599 fa x (830) 625-5877                                                           Martha Ward, LPG, ATR
                                                                                             Sunshine Clarkson-Lee, LPG
                                                                                             Kristin Witte , Hubbard, LPG
                                                                                              Candace Marlowe, LPG
                                     A   {\ /)                                                Gary Avignon, LPG

✓        I understand   that~~'f(Jl:l~                  is a Licensed Clinical Social Worker/ Licensed
Professional Counselor/ Psychologist in the State of Texas. (please circle the correct License).

✓          I unde-rstand that NBCC works with children, adolescents, and adults in individual and family counseling.

✓        I understand that as my therapist, or the therapist working on my child , I am in control of the counseling
relationship and may choose at any time to end our therapeutic relationship.

✓         I understand that if I am concerned about slow progress or lack of progress , I have the right to speak to my
therapist at NBCC about this concern.

✓         I understand that if any assignment is given that I disagree with morally, emotionally or ethically, I have the
right to not proceed with the assignment.

✓          I understand that counseling can improve , as well as upset the equilibrium in any person or family.

✓        I understand that any LPC or LCSW at NBCC, are not psychiatrist and as such cannot recommend or
prescribe medications, but can encourage clients to see an MD for a medical evaluation.

✓       I understand that my therapist at NBCC does not perform formal testing; however I may be referred to a
psychologist who can perform formal testing.

✓         I understand that there are occasions when confidentiality can/must be breached. those occasions are: 1)
the client request the therapist to tell someone else in writing or verbally; 2) the therapist determines that the client
is a threat to themselves or others; 3) the therapist is ordered by court to disclose information; 4) the therapist
suspects that child abuse has taken place , at which time he.she will notify Child Protective Services.

✓        I understand the therapists and clients paths may cross in social situations, but the therapeutic relationship
comes first, along with the protections of confidentiality.

✓      I understand that I am responsible for all fees that my insurance denies, rejects, or fails to pay to therapists
at NBCC.

✓        I understand that there is a $25 returned check fee and that if a returned check is not cleared within 30
days of receipt, NBCC will file suit with the Comal County District Attorney's Office .

✓       I understand that if I have a complaint I cannot resolve with the therapist at NBCC and I wish to file a formal
complaint, I may contact the Texas State Board of Examiners of Licensed Professional Counselors at
(1-800-942-5540, the Texas State Board of Social Workers at 1-800-232-3162, the Council of Sex Offender
Treatment at 1-800-942-5540, or the Texas State Board of Examiners of Psychologist at 1-800-821-3205 ..

✓         Emergencies: I understand that although NBCC does not provide formal emergency services, we do with
to be available to the extent possible. I may call the office number at any time and leave a message. If during the
business day, this call will be returned fairly quickly in most circumstances . If the call is received over night or on
the weekends, it will be returned the next business day. If I find myself in an urgent situation, I have the choice of
waiting for the return call, calling 911, or going to the nearest emergency room for immediate care .

                                                                  and received the above information.




1/ 16 revised




                                                                                                                  MARLOW000000 14
New Braunfels Counseling                                                       Darla Lane, LCSW
       Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page
43 Gruene
                                                                    16 of 48
                                                            Lupita Martinez-Goller, LCSW
               Park Or.
New Braunfels, TX 78130                                                        John Morris, LPG
(830) 625-0599 fax (830) 625-5877                                              Martha Ward, LPG, ATR
                                                                               Sunshine Clarkson-Lee, LPG
                                                                               Kristin Witte, Hubbard, LPG
                                                                               Candace Marlowe, LPC
                                                                               Gary Avignon, LPG

                               Credit Card Information and Authorization

If you need to cancel or reschedule an appoi ntment, please give 24 hours advanced notice,
otherwise you will be charged at the standard rate, and this will not be covered by your insurance .
If the office does not hear from you before your missed appointment, your credit card will be
charged. If you need to cancel or are going to be late, please call the office at (830)625-0599. If
you arrive late, the session will still end at the scheduled time. If you are going to be late and you
still have not appeared within 15 minutes of your scheduled time, it will be considered a missed
appointment and will be charged accordingly.

Credit Card Authorization Form

I, _ _ _ __ _ _ _ __ _ _ _ , hereby authorize NBCC to bill my credit card as listed
below for professional fees for myself or ___ _ __________

I agree th at NBCC may bill my credit card at the full fee of $_ _ _ for professional services
including the following:

(Please initial)
_ _ _ Appointments that elect to pay by credit card.
_ __ Missed appointments . (Standard rate)
_ _ _ Appointments that have been cancelled less that 24 hours notice (Standard rate)
_ _ _ Telephone consultations (billed in 15 minute increments based on $130.00 per hour)
___ Balances of charges not paid by me or my insurance
___ Insufficient funds/returned check fees.

Type of Credit Card:

      Visa     Mastercard _ _ Discover _ American Express
_ _     FSA cards (not for missed or cancelled appoi ntments)

Name as it appears on card: ---"- -- - - - --'--",;_:____ _ _ __

Card Number:
                    - - ---==--==-- - -.,.,...-- -- - -
Expiration: _ _ _ __ _ _ _

CVV/CID Code: - - - -- - -

Zip for billing address: - -- - - -~

Signature: _ __ _ _ _ _ _ __ _ _ __ _ _

Date: _ _ __ _ _ __ _ _

Charges will appear on vour statement as New Braunfels Counseling Center.



1/16 revised




                                                                                                  MARLOW000000 15
                      Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 17 of 48

C'
TMl-iP
         TEXAS MEDrCAJD & HEAJn!CARE PAATN£RSHJP
         A S'L\.TE MEDICAID CONTRACTOR




Printed on: 8/23/2017 10:49:09 AM



  Patient Information                                                                       Inquiry Information

 ..
 Client No./Trainee-SSN
    :
                                     625436564
                                     2/12/1991
                                     M
                                                                                                                          1073644886
                                                                                                                          8/1/2017
                                                                                                                          8/23/2017
                                                                                                                          625436564
                                     DEVIN KELLE Y
                                     2825 FM 2722, NEW BRAUNFELS, TX 781322871
                                     Comal
                                                                                           ..
                                                                                           Social Security Numb'er

                                                                                           Last Name .         . .,   '
                                                                                                                          2/12/1991




  Eligibility Segments


 EFF : 9/1/2016     R - REGULAR                      07 - TANF , TWELVE          100 - MEDICAID         100 - TRADITIONAL MEDICAID
 TRM : 8/31/2017                                     MONTHS POST
 ADD: 7/11/2016



  Medicare Segments
 No Med icare Segments found     I
  Lock- In Segments
 No Lock-In Segments found   I
  TPR Segments
 No TPR Segments found   I
  TPL Segments
 No TPL Segments found   I
  Managed Care Segments

 EFF : 9/1/2016     SUPERIOR HEALTH PLAN -           40           STAR                           BARRIO COMPREHENSI V E     (210 ) 233-7000
 TRM: 8/31/2017     BE
 ADD : 3/22/2016



  Limits Segments




                                                                          PDF Generated Docum ent.


                                                                                   Page I of 1




                                                                                                                                              MARLOW00000016
                           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 18 of 48

~          TE.X!,:s MemCAJD & HEAJ.D!CJJ(£ ?ARINERSlill'
TMl-fP A STATE MEDICAID CONTRACTOR



Printed on: 8/1/2016 1:59:11 PM



  Patient Information                                                                           Inquiry Information
                                    625436564                                                                                 1649485913
                                    2 / 12/ 1991                                                                              8 / 1/ 2016
                                    M                                                          Eligibility: Through ' · '·    8 / 1/ 2016
                                                                                               Medicaid /Client No.      '    625436564
                                    DEVIN KELLEY                                               Social Security Number'
                                    2825 FM 2722, N EW BRAUNFELS , TX 781322871                Date of Birth "" ',~,    ' "   2/12 / 1991
                                    Comal




  Eligibility Segments


 EFF: 2 / 1/ 2016      R - REGULAR                         01 - TANF , CASH GRANT   100 - M ED ICAID         100 -TRADITIONA L M EDICAID
 TRM: 8/ 31 / 20 1 6
 ADD : 2 / 26 / 2016



  Medica r e Segments
 No Med icare Segments found    I

  Lock-In Segments
 No Lock-In Segments found!



  TPR Segments
 No TPR Segments found     I
  TPL Segments
 No TPL Segments fou n d   j

  Managed Care Segments

 EFF : 4 / 1/2016      SUPERIOR H EAL T H PLAN -           40           STAR                         CANYON LAKE M EDI CAL       (830) 964-3019
 TRM : 8/31/2016       BE
 ADD: 3/22 / 2016



  Limit s Segments




                                                                                PDF Gcm'ratcd D,,cumcnt.


                                                                                       Page J of l




                                                                                                                                                  MARLOW00000017
                              Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 19 of 48

~
TMH.P
          TEX.',S MED,CAJ!l & HlEAl.nic= ?ARTKERSHJP
          A STATE MEDICAID CONTRACTOR




Printed on: 7/1/2016 10:05:02 AM



  Patient Information                                                                         Inquiry Information
                                        625436564                                                                          1649485913
                                        2/12/1991                                                                          7/1/2016
                                                                                                                           7/1/2016
                                                                                                                           625436564
                                        DEVIN KELLEY
                                        2825 FM 2722 , NEW BRAUNFELS, TX 781322871                                         2/12/1991




  Eligibility Segments



 EFF : 2/1/2016           R - REGULAR
 TRM: 7/31/2016
 ADD : 2 / 26/2016



  Medicare Segments
 No Medicare Segments found         l

  Lock-In Segments
 No Lock- In Segments found !



  TPR Segments
 No TPR Segments found        I
  TPL Segme nts
 No TPL Segments found        I

  M anaged Care Segments
             ' ';.
 EFF: 4 / 1/2016
                     :.   .   ' .
                          SUPERIOR HEALTH PLAN -         40           STAR                         CANYON !_AKE MEDICA L     (830) 964-3019
 TRM : 7/31/20 16         BE
 ADD: 3/22/2016



  Limits Segments




                                                                             PDF Generated [)pcumcnl.


                                                                                     Page I of l




                                                                                                                                              MARLOW000000 18
                      ~ffCase 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 20 of 48   I{): {)0
                                                                                       INQ UIR ES

   ,,,, {fj1dj. 'fft,a,,e;                              .. t/~ )J Jj ~- -- R c, e
                                                                        ,i lj .
                                                                                                                 1
                                                                                                                          • . .
   ,,,. ' .'C 01 c:'1' - . . _.:. , . ~ - - h d JJ                                                                                  _     ,;

      • t_5     .2:rl:l. l1-Y-i .        ----···-p~ __ l<fU-l.:A-..JJ5.Jitb .
                                                i~e        '   i'J" ,,   11
                                                                          ·2'c lP)i
                                                                                                                                  11)-~ --------------·-·- --
                         lJJlJ~wLJ~l*-1:·t -- · - ---_;---;f--··t4:e-L---lL
                                     ~
                                                                                                                ccc ___




                                                                          ~----;:!
                                                                               ··=;;2
                                                                                   ..d---J!f---T7-
    .2 i      •on e
                                                                               Md ces s -- -
   Q .. .,c,,ce issu e    Yes f✓ o   Cus tod y :ssu e .,,,,,
                                                                 ~ic
                                                                                              -·----------·--------- ----· ------- _--                      02
                                                                              Ope n CPS Cas e· Yes
                                                                                                   (DO NO T T!d <E)                ,'!o




                                                                                          Sp ons or

                                                                                          Soc ial Sec ur:' iy. __ __ __
                                                                                                                        __ __ _ _
                                                                                          Ph one ·

                                                                                         Gro up# • __ __ __ __
                                                                                                               __ __ __                              __ __ __


                                                                                      BE NE FIT S
  AH CM OB AM AC AR E                YES      !\JO     Eff ect ive Date:
                                                            --- -·- --- ~- --- --- - i\Je two rk: !/\J OU T
  P!a n Na me             _______   _________________ Ca len dar Ye
                                                                     ar. --- --- --- -·· --- --- ---
  Co 0ay S__ __ __ __ __                                                                               --- ---
                         Sp eci alis t Fc,e:: Yes 0K
                                                          l Co ins ura nc e% .
                                                                               ··-- ---- -·-- OT P :Ji ind -
                                                          Ins pay s % ___ ___ ___
                                                                                                               - - - 1v1el
                                                                                      _               Fa m
                                                                                                            - - - - Me l                                        --- ··-- -
 De duc tibl e § _ _ _ _ _
                           IND $ __ __ __ __ __ Fam
                                                       ily                                        CP T Co de s: __ 908 34
       iv1e1 Si                                                                                                           (45 mi ns )
                    __ _ IND $ ____________
                                           ____ Fam ily                                          ___ 908 37 (60 mi ns )
                                                                                                                        _ _ 908 47 (fa mil y)


                                                      J\u fho riz. atio n #.
                                                                                       -- -- -- -- -·- - ·-- Da tes :                   · - - - \hr u _ __
Pre -Ce r1 Y             N Au tho riz ati on #.
                                                                                                   I:/   of \/is i!s
                           Au tho riz ati on cia tes
                                                           -----                       thru
Cla ims Ma ilin g Ad dre ss                                                                    ---          ---- --·- ··--
                            _ _ __
                                                                                                                       f.J a yo r i O 1-f.: _ _ _ _ _
                                                                                                                                                      ____      _
                                      ---------···---
                                                                                ----------

Exc uis 1on :;

Cornn12nts
                                                          ·--- ---· ···- ·--· ·--- --·- ·--- --
                                                                                                                                          -- -- -- -- ·- -· -· -




                                                                                                                                                         MARLOW00000019
                                        Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 21 of 48

               TEXAS MElXC.AlD & !-fl!AlJ'liC'Jl:E i'MTN.ERSHll'
               A STATE MEDICAID CONTRACTOR




Printed on: 6/2/2016 12:42:45 PM



   Patient Information                                                                                    Inquiry Information
                                                    625436564                                                                         1649485913

                                                    2/12/1991                                                                         6/1/2016

                                                    M                                                                                 6/2/2016
                                                                                                                                      625436564

                                                    DEVIN KELLEY
                                                    2825 FM 2722, NEW BRAUNFELS, TX 781322871                                         2/12/1991

                                                    Comal




    Eligibility Segments


  EFF: 2/1/2016                   R - REGULAR                       01 -TANF, CASH GRANT        100 - MEDICAID         100 - TRADITIONAL MEDICAID
  TRM : 6/30/2016
 JICl[): 2/26/2016


    Medicare Segments
 ..~.?-~--~--~--(·~-~ re Seg men t~-~~-~--~..9. j


    lock-In Segments
  No Lack-In Segments found/



    TPR Segments
  No TPR Segments found                 I

    TPL Segments
  No TPL Segments found                 I'



  EFF: 4/1/2016
                     .  -
                                  SUPERIOR HEALTH PLAN -             40          STAR                           CANYON LAKE MEDICAL      (830) 964-3019
  TRM : 6/30/2016                 BE
  ADD: 3/22/2016



    Limits Segment•




                                                                                           PDF Generated Document


                                                                                                   Pagel of I



                                                                                                                                                          MARLOW00000020
           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 22 of 48


                                                                                                                            >e-,




                                                         TAR                                 ffi superior
                                               TEXAS~+'.S
                         Co{orado                     *'
                                               Your Health Plan   Your Choi<:,,e             ~ healthptan_
                   .,. Driver License          MEMBER ID#; 6254365 64                        Rx GROUP ID#; 18011
                                               MEMBER NAME: DEVIN KELLEY                     Rx BIN#: 008019
                                                                                             Rx PCN: SHP
              14-317-0673                      PRIMARY CARE PROVIDE R                        PBM: us Script
              Class: R
                                               NAME: CANYON LAKE MEDICA L CLINIC I
              End: M                           PHONE: (830) 964-3019
                                               EFFECTIVE DATE: 03/01/20 16




                                               Superio1·HealthPlan. com




                                                  Available 24 hours a day/7 days a week
                                                  Mernber Services        Behavioral Hea!th se,-vices
.,,.;,-'                                          1-800-78::>5386            i-S00-T 16-5650
                                                                                                              cy room.
                                                  In case of emergency, call 911 or go to the closest emergen
                                                                             PCP within  24 hours or as soon as possible.
                                                  After treatment, call your
                                                  Disponible 24 horas al dfa/7 dfas a la se111a11a
                                                  Servicios para Miemb1·cs   Servicios de Salud del Comport21Tiiento
                                                  1-300-783-5386               1-800-716-5650
                                                                                                           emergencias
                                                  En caso de emergenci2. llame al 911 o vaya a la sala cle
                                                                                                               de 24
                                                  mas cercana. Despues del tratamiento, ll.ame ai PCP dentro
                                                  hor2.s o tan pronto,como sea posible.




                                                                          :




                                                                                                          MARLOW00000021
                                    Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 23 of 48




                                                                                                                                                                                               -
 P78440280 IX



         Cenpatico
         12515-8 Research, Suite 400
         Austin, TX 78759
                                                                                                                              c~npatico ·
                                                                                                                                        Improving Uve,



                                                                                                201609220l3S

         Electronic Service Requested
                                                                                                                                                                  (877)730-2117
                                                                                                                         RUN DATE:                                     09/21/16
                                                            ALL FOR AADC 78 •                                              CHECK#:                                   000200664
                14765       • .7130       AB    • -396                                                                    PAYEE ID:                                     169472
                11•11•1• 1111111 1111 •1•111111 1111 11111 l1111 •11l1l 111 111111 11l 11111                                  IRS#:                                  131726539
                CANDACE MARLOWE
                43 GRUENE PARK DR                                                       88
                NEW BRAUNFELS, TX                78130-2459                                                                                                                                        >
                                                                                                                                                                                                   @
                                                                                                                             STATEMENT TOTAL
                                                                                                                    Beginning Negative Services Balance:       .00
                                                                                                                         Beginning Prepayment Balance: _ _ ___.-00r,
                                                                                                                               Total Beginning Balance:        .00
                                                                                                                                  Claims Paid This Run:     345.95

                                                                                                                                              Check Amount:               345.95
  Remittance Advice and Explanation of Payment
 Insured Name:                                                                 ·Member ID:                                                           Claim No:
 Patient Name:
 Service Provider:
                                                                                PCN:
                                                                                NPI:
                                                                                                                           Carrier:-                 Provider 10.
                                                                                                                                                     Group                 r         a
IServ I Dates rrocedure Modifier!    I              g;~~ ICharged I Allowed                I D~:;:; /   I ~ii: ~~=:      IA~~;r;~~t ,~:/:~~:' TPP I I          Denied 'Payment
                                                                                                                                                                        Codes
                                                                                                                                                                                 I   Payment

                                                    1.00           130.00           70.55          .00          59.45          .00         .00           .00        .00   92              70.55
                                                                                                                  .00
                                                    1.00           130.00           70.55          .00          59.45          .00         .00           .00        .00   92              70.55
                                                                                                                   .00
                                               Sub-total         260.00           141.10          .00          118.90          .00         .00           .00        .00                  141 .10
                                                                                                  .00             .00          .00         .00
 Insured Name: KELLEY, DEVIN                                                   Member ID: 625436564-01                                               Claim No: P2561ME04047
 Patient Name: KELLEY, DEVIN                                                   PCN: 625436564                             Carrier: MD                Provider ID: 169472
 Service Provider: CANDACE MARLOWE                                             NPI: 1164834685                                                       Group: TEXAS STAR BEXAR


IServ I Dates rrocedure Modifier!   I              g;~~ I Charged I Allowed              I  Deduct'
                                                                                            Copay
                                                                                                      I   Disallow/ I Interest/ !Med Allow/ TPP
                                                                                                          Discount Add'I Pymt Med Paid
                                                                                                                                                 I I           Denied 'Payment
                                                                                                                                                                        Codes
                                                                                                                                                                                 I   Payment

10100 090616              90837                    1.00            130.00          67.15          .00           62.85          .00         .00           .00        .00   92              67.15
                                                                                                                   .00
                                             Sub-total           130.00            67.15          .00           62.85          .00         .00           .00        .00                   67.15
                                                                                                  .00             .00          .00         .00




                                                                                                                                                                          MARLOW00000022
                                         Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 24 of 48




                                                                                                                                                                                                                               -
    P78-UU281JI X



            Cenpatico
            I 2515-8 Research, Suite 400
            Austin, TX 78759
                                                                                                                                               e~pp atico·
                                                                                                                                                             Improving live1

                                                                                                                                               ~supe rior
                                                                                                                                               ~      healthplan
                                                                                                              20l60~15Ul 36

             Electronic Service Requested
                                                                                                                                                                                             (877)730-2117                     f.L.
                                                                                                                                                                                                                               M
                                                                                                                                                                                                                               f.L.
                                                                                                                                        RUN DATE:                                                   09/15/16                   0
                                                                     ALL FOR AADC 780                                                     CHECK #:                                                000200224
                    16077 0°7130 AB 0-396
                                                                                                                                         PAYEE ID:                                                   169472
                    •'1• 1111 11 11•l1 11111 l•l 11 l1 1•11 •• 111 11•1•1 1111 11 1•1 1 11• 1111 11 111 1                                    IRS#:                                                131726539                    r--
                                                                                                                                                                                                                               r--
                    CANDACE MARLOWE                                                                                                                                                                                            0
                    43 GRUENE PARK DR                                                               189                                                                                                                        ~

                    NEW BRAUNFELS, TX 78130-24 59

                                                                                                                                              STATEMENT TOTAL
                                                                                                                                    Beginning Negative Services Balance:           .00
                                                                                                                                         Beginning Prepayme nt Balance:            .00
                                                                                                                                               Total Beginning Balance: -----_., .0"0 1
                                                                                                                                                  Claims Paid This Run:         339.15

     Remitta nce Adyice and Explana tion of Paymen t                                                                                                               Check Amount:                       339.15

    Insured Name:



                                                             =
                                                                                                                                                                           ClaimN
    Patient Name:
                                                                                                                                          Carrier: . , , .                 Provider ID
    Service Provider.
                                                                                                                                                                           Group

 Serv I Dates                              I
                           irocedure Modifier1 Days I Charged
                                               Ct/Qty
                                                                                     I   Allowed       IDeduct/ I 'Discount
                                                                                                                  Disallow/ I Interest/ 'Med Allow/ I TPP I                              Denied     'Payment   I   Payment
I                                                                                                       Copay                Add'l Pymt Med Paid                                                      Codes
                                                            1.00             130.00            70.55            .00            59.45            .00             .00             .00           .00    92 v2             70.55
                                                                                                                                  .00
                                                    Sub-total              130.00             70.55             .00            59.45            .00             .00            .00            .00                      70.55
                                                                                                                .00              .00            .00             .00
    Insured Name: KELLEY, DEVIN                                                           Member ID: 625436564 -01                                                        Claim No: P2461ME03364
    Patient Name: KELLEY, DEVIN                                                           PCN: 6254~6564                                 Carrier: MD                      Provider ID: 169472
    Service Provider: CANDACE MARLOWE                                                     NPI: 1164834685                                                                 Group: TEXAS STAR BEXAR

IServ I Dates irocedure Modifier1         I                i~~~ I Charged           I Allowed IDeduct/ I Disallow/ I Interest/
                                                                                                            Copay      Discount         Add'l Pymt
                                                                                                                                                      'Med Allow/ TPP
                                                                                                                                                       Med Paid
                                                                                                                                                                      I              I   Denied
                                                                                                                                                                                                    ryment
                                                                                                                                                                                                     Codes     I   Payment

10100 083016                  90837                        1.00             130.00             67.15            .00            62.85            .00            .00             .00            .00 92 v2                67.15
                                                                                                                                 .00
10200 090116                  90837                        1.00             130.00            67.15            .00             62.85            .00            .00             .00            .00 92 v2                67.15
                                                                                                                                 .00
                                                    Sub-total             260.00            134.30             .00            125.70           .00             .00             .00           .00                     134.30
                                                                                                               .00               .00           .00             .00




                                                                                                                                                                                                      MARLOW00000023
                                 Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 25 of 48




                                                                                                                                                                                                 -
P784402&HX



       Cenpatico
       125 f5-8 Research, Suite 400
       Austin, TX 78759                                                                                                                 Improving Lives

                                                                                                                             ffi superior
                                                                                               20l6090&11..f2
                                                                                                                             ~ healthplan
       Electronic Service Requested                                                                                                                                 (877)730-2117
                                                                                                                         RUN DATE:                                        09/07/16
                                                          ALL FOR AADC 780                                                 CHECK#:                                      000199784
             14857       • -713 •      AB    • -396                                                                       PAYEE ID:                                        169472
             •l 1l1l1l 111 l111l1l1l 1l•l 11 11llll1l 1111 l1111 •111••111 1•1 111 111 111 1                                  IRS#:                                     131726539                  r---
                                                                                                                                                                                                   V)


             CANDACE MARLOWE
                                                                                                                                                                                                   .,,.
                                                                                                                                                                                                   00

                                                                                      140
             43 GRUENE PARK DR
             NEW BRAUNFELS, TX                 7&13 • -2459
                                                                                                                            STATEMENT TOTAL
                                                                                                                    Beginning Negative Services Balance:          .00
                                                                                                                         Beginning Prepayment Balance: _ _ _ ____,.o..,.o
                                                                                                                               Total Beginning Balance:           .00
                                                                                                                                  Claims Paid This Run:      409.70

                                                                                                                                               Check Amount:                   409.70
  Remittance Advice and Explanation of Payment
 Insured Name:                                                                 MemberlD.                                                                  Claim No: ·
 Patient Name:                                                                 PCN.                                       Carrier:-                       Provide
 Service Provider:                                                             NPI:                                                                       Group:


         Dates irocedure Modifier1 I              g;i}~ ICharged I Allowed IDeduct'
                                                                            Copay
                                                                                    I Disallow/ I Interest/ IMed Allow/ I TPP I
                                                                                      Discount Add'I Pymt Med Paid
                                                                                                                                                                  Denied !Payment
                                                                                                                                                                           Codes
                                                                                                                                                                                     I Payment
                                                   1.00           130.00           70.55           .00           59.45         .00           .00            .00         .00   92           70.55
                                                                                                                  .00
                                            Sub-total            130.00            70.55           .00          59.45          .00           .00           .00          .00                70.55
                                                                                                   .00            .00          .00           .00
 Insured Name: KELLEY, DEVIN                                                   Member ID: 625436564 -01                                                   Claim No: P243IME03011
 Patient Name: KELLEY, DEVIN                                                   PCN: 625436564                             Carrier: MD                     Provider ID: 169472
 Service Provider: CANDACE MARLOWE                                             NPI: 1164834685                                                            Group: TEXAS STAR BEXAR


IServ I Dates irocedure 1Modifier1                g:i}~ ICharged I Allowed                I Deduct/
                                                                                            Copay
                                                                                                        I   Disallow/ I Interest/ IMed Allow/
                                                                                                            Discount Add'I Pymt Med Paid
                                                                                                                                                    I TPP I       Denied !Payment
                                                                                                                                                                           Codes
                                                                                                                                                                                     I Payment
0100 082316             90837                      1.00           130.00           67.15            .00          62.85         .00           .00            .00         .00    92          67.15
                                                                                                                   .00
0200 082516             90837                      1.00           130.00           67.15            .00          62.85         .00           .00            .00         .00    92          67.15
                                                                                                                   .00
                                            Sub-total            260.00          134.30             .00         125.70         .00           .00           .00          .00               134.30
                                                                                                    .00            .00         .00           .00




                                                                                                                                                                              MARLOW00000024
                                                                                                                                                                                                                   -
p7g,HU2KO I X
                                    Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 26 of 48
         Cenpatico
         12515-8 Research, Suite 400                                                                                                 Cen.papco
         Austin, TX 78759                                                                                                                        lmpro1ting Live:s

                                                                                                                                     @ superior
                                                                                                   11/IWXI llll:.:!7
                                                                                                                                     W healthplan
         Electronic Service Requested                                                                                                                                           (877)730-2117                        u...
                                                                                                                                                                                                                     N
                                                                                                                                                                                                                     u...
                                                                                                                                RUN DATE:                                             08/10/16                       0
                                                              ALL FOR AADC 780                                                    CHECK#:                                           000198021
                10445 0-5486 AB 0.396                                                                                            PAYEE ID:                                             169472
                11••• 1111 1•1•1 11 1l1lll11 11 11111 1111 lllltlt 11 111 11 1111•1 1•111ll•l1                                       IRS#:                                          131726539                        •r.
                                                                                                                                                                                                                     ""..,.
                CANDACE MARLOWE                                                           46
                                                                                                                                                                                                                     0
                43 GRUENE PARK DR
                NEW BRAUNFELS, TX                 78130-2459                                                                                                                                                         >
                                                                                                                                                                                                                     z
                                                                                                                                                                                                                     u.J

                                                                                                                                    STATEMENT TOTAL
                                                                                                                           Beginning Negative Services Balance:         .00
                                                                                                                                Beginning Prepayment Balance:           .OD
                                                                                                                                      Total Beginning Balance: - - - - -_""00"' 1
                                                                                                                                         Claims ~aid This Run:       137.70

                                                                                                                                                         Check Amount:                       137.70
                                                              /nation of Payment

 Insured Name: KELLEY, DEVIN                                                      Member ID:'"625436564 -01                                                          Claim No: P217IME0Z3'66
 Patient Name: KELLEY , DEVIN                                                     PCN: 625436564                                 Carrier: MD                         Provider ID: 169472
 Service Provider: CANDACE MARLOWE                                                NPI: 1164834685                                                                    Group: TEXAS STAR BEXAR


Serv     I Dates                      I
                        rrocedure Modifier~ Days
                                                   I
                                                               ICharged         Allowed          Deduct/      I Disallow/ I Interest/         !Med Allow/     I TPP I        Denied       !Payment   I   Payment
I10100    080216
                                            et/Qty                                               Copay          Discount Add'I Pymt             Med Paid                                    Codes
                           90837                       1.00          130.00           67. 15            .00            62 .85          .00             00              00           .00     92               67.15
                                                                                                                          .00
                                               Sub-total                              67.15             .00            62.85           .00            .00             .00           00                       67.15
                                                                                                        .00              .00            00            .00
 Insured Name:                                                                    Member ID.                                                                         Claim No:
 Patient Name:                                                                    PCN                                            Carrier: -                          Provider ID:
 Service Provider:                                                                NPI:                                                                               Group:


                                                              ICharged                                                                                                                               I Payment
           Dates
                       r rocedure !Modifier~ Days
                                             et/QtyI
                                                       1.00          130.00
                                                                                Allowed

                                                                                      70.55
                                                                                            I Deduct/
                                                                                              Copay
                                                                                                      I Disallow/
                                                                                                        .00
                                                                                                                  I Interest/
                                                                                                        Discount Add'! Pymt
                                                                                                                       59.45           .00
                                                                                                                                              IMed Allow/
                                                                                                                                               Med Paid
                                                                                                                                                      .00
                                                                                                                                                              I TPP I
                                                                                                                                                                       .00
                                                                                                                                                                             Denied

                                                                                                                                                                                    .00
                                                                                                                                                                                        'Payment
                                                                                                                                                                                        1
                                                                                                                                                                                          Codes
                                                                                                                                                                                           92                70.55
                                                                                                                          00
                                               Sub-total           130.00            70.55              .00            59.45           .00           .00              .00           .00                     70 .55
                                                                                                        .00              .00           .00           .00
                                                  TOTAL            260.00           137.70               00 :.- 122.30                 .00           .00              .00           .00                    137.70
                                                                                                        .00              .00           .00            .00
Payment Code Description
92           PAID ACCORDING TO CONTRACT PROCESSING GUIDELINES




                                                                                                                                                                                           MARLOW00000025
P7844021SUIX
                         Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                                                           \  Page 27 of 48                  .9 enp.._.,ico·
                                                                                                                       superior                                                -
                                                                                                                       healthplan.
                                                                                                                                                 (877)730-2117
                                                                                                      RUN DATE:                                        08/24/16
                                                                                                       CHECK#:                                       000198920
                                                                                                       PAYEE ID:                                        169472
                                                                                                          IRS#:                                      131726539
    Remittance Advice and Explanation of Payment
                   Continued from Previous Page
 Insured Name:                                                    Member I                                                            Claim No:
 Patient Name:                                                    PCN.                                    Carrier:-                   Provider ID:   0      Q
 Service Provider.                                                NPI:                                                                Group


            Dates rrocedure 1Modifier1   i:i~ I Charged      I   Allowed I Deduct 'I Disallow/
                                                                           Copay
                                                                                                      I
                                                                                               Interest/ 'Med Allow/ TPP
                                                                                     Discount Add'! Pymt Med Paid
                                                                                                                                  I I         Denied 'Payment
                                                                                                                                                       Codes
                                                                                                                                                                 I   Payment

                                         1.00       130.00           70.55        .00         59.45             .00         .00         .00          .00    92           70.55
                                                                                                .00
                                  Sub-total        130.00            70.55        .00        59.45              .00         .00        .00           .00                 70.55
                                                                                  .00           .00             .00         .00
 Insured Name: KELLEY, DEVIN                                      Member ID: 625436564 -01                                            Claim No: P230IME03426
 Patient Name: KELLEY, DEVIN                                      PCN: 625436564                          Carrier: MD                 Provider ID: 169472
 Service Provider: CANDACE MARLOWE                                NPI: 1164834685                                                     Group: TEXAS STAR BEXAR


IServ   I   Dates rrocedure 1Modifier1   i~i~ I Charged     I    Allowed    IDeduct 'I Disallow/
                                                                              Copay
                                                                                                      I
                                                                                                 Interest/ 'Med Allow/
                                                                                       Discount Add'I Pymt Med Paid
                                                                                                                                  I I
                                                                                                                                  TPP         Denied 'Payment
                                                                                                                                                       Codes
                                                                                                                                                                 I   Payment

 0100 080916         90837               1.00       130.00           67.15        .00       62.85               .00         .00         .00          .00    92           67.15
                                                                                               .00
0200 081116          90837               1.00       130.00           67.15        .00       62.85               .00         .00         .00          .00    92           67.15
                                                                                              .00
0300 081616          90837               1.00       130.00           67.15        .00       62.85               .00         .00         .00          .00    92           67.15
                                                                                              .00
                                  Sub-total        390.00          201.45         .00      188.55               .00         .00        .00           .00                201.45
                                                                                  .00         .00               .00         .00
 Insured Name:                                                    Member I                                                            Claim No:
 Patient Name:                                                    PC                                      Carrier: . .                Provider ID:
 Service Provider:                                                NPI.                                                                Group


            Dates rrocedure 1Modifier1   i:i~ I Charged     I    Allowed I Deduct
                                                                           Copay
                                                                                    'I   Disallow/ I Interest/ IMed Allow/
                                                                                         Discount Add'l Pymt Med Paid
                                                                                                                                  I
                                                                                                                                  TPP I       Denied !Payment
                                                                                                                                                       Codes
                                                                                                                                                                 I   Payment

                                         1.00       130.00           70.55        .00       59.45               .00         .00         .co          .00    92           70.55
                                                                                              .00
                                         1.00       130.00           70.55        .00       59.45               .00         .00         .00          .00    92           70.55
                                                                                              .00
                                  Sub-total       260.00           141.10        .00       118.90               .00         .00        .00           .00                141.10
                                                                                 .00          .00               .00         .00
 Insured Name:                                                    Member ID                                                           Claim No:
 Patient Name:                                                    PCN                                     Carrier: -                  Provider ID:
 Service Provider:                                                NPI:                                                                Grau



IServl
          Dates rrocedure 1Modifier1     i:i~ I Charged     I    Allowed I Deduct
                                                                           Copay
                                                                                    'I   Disallow/ I Interest/ IMed Allow/ I TPP I
                                                                                         Discount Add'l Pymt Med Paid
                                                                                                                                              Denied !Payment
                                                                                                                                                       Codes
                                                                                                                                                                 I   Payment

                                         1.00       130.00           94.01       .00         35.99              .00         .00                             92           94.01
I
                                                                                                                                        .00          .00
                                                                                               .00
                                  Sub-total        130.00           94.01        .00         35.99              .00         .00        .00           .00                 94.01
                                                                                 .00           .00              .00         .00
                                    TOTAL         1325.00           712.61       .00       612.39               .00         .00        .00           .00                712.61
                                                                                 .00           .00              .00         .00
Payment Code Description
92           PAID ACCORDING TO CONTRACT PROCESSING GUIDELINES



                                                                                                                                                           MARLOW00000026
                                                                                                                                                                                                              -
1'7M-l 1Ul811 IX
                                    Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 28 of 48
           Cenpatico
           12515-8 Research, Suite 400                                                                                            Cenpat1co lmprov!ng li ves
           Austin, TX 78759
                                                                                                                                  @ superior
                                                                                                2.ol(,U7lXO IJ2.
                                                                                                                                  W heailhplan
            Electronic Service Requested                                                                                                                                    (877)730-2117
                                                                                                                             RUN DATE:                                           07/27/16
                                                            ALL FOR AADC 780                                                   CHECK#:                                         000197120
                   16244 0-7130 AB 0-396                                                                                      PAYEE ID:                                           169472
                   l llt1 11111• 11tt 1•1111 11f1tl1 11l1fl1f llllf 1l1llllf1ll lf 1
                    1                           1           1         11 1         1   1 11                                       IRS#:                                        131726539
                   CANDACE MARLOWE                                                     165
                   43 GRUENE PARK DR                                                                                                                                                                               >
                   NEW BRAUNFELS, TX            78130-2459                                                                                                                                                         z
                                                                                                                                                                                                                   UJ

                                                                                                                                 STATEMENT TOT AL
                                                                                                                        Beginning Negative Services Balance:       .00
                                                                                                                             Beginning Prepayment Balance: _ __ _ _.o~o.,
                                                                                                                                   Total Beginning Balance:        .00
                                                                                                                                      Claims Paid This Run:     339.15

                                                                                                                                                   Check Amount:                         339.15
    Remittance Advice and Explanation of Payment
                                                                                                          ~ - - -- - - - - - - - - - -- - - - - - - - - - -
    Insured Name: KELLEY , DEVIN                                                -Member ID: 625436564 -01                                                      Claim No: P203IME05548
    Patient Name : KELLEY , DEVIN                                                PCN: 625436564                               Carrier: MD                      Provider ID: 169472
    Service Provider: CANDACE MARLOWE                                            NPI: 1164834685                                                               Group: TEXAS STAR BEXAR



IServ I Dates                         I
                         iroccdu1·e Modifier!        (.~~i)~ I Charged I Allowed            I D~duct /
                                                                                               Copay
                                                                                                          I    Disallow/ I Interest/ !Med Allow/
                                                                                                               Discount Add' I Pymt l\led Paid
                                                                                                                                                        I   TPP       I   Denied     IPa)"mcnt I
                                                                                                                                                                                       Codes
                                                                                                                                                                                                    Payment


,o,oo        07 1216        90837                    1.00             130.00        67. 15           .00            62.85            00           00             00            .00      · 92
                                                                                                                      .00
 0200 071516                90837                    1.00             130.00        67 15             00            62.85            .00         .00            .00            .no       92             67.15
                                                                                                                      .00
 0300 071916                90837                    1.00             130.00        67.15             00            62.85            OU          .00            .00            .00       92            . 67 . 15
                                                                                                                      .00
                                             Sub-total               390 .00      201.45             .00           188.55            00          .00            .00            .00                     201.45
                                                                                                     .00              .00           .00          .00
    Insured Name                                                                 Member ID:                                                                    Claim No:
    Patient Name:                                                                PC                                           Carrier: -                       Provide
    Service Provider:                                                            NP                                                                            Grou


Scrv I Dates                          I
                         irocedure Modilier1 Days
                                                 I
                                                                I   Charged     Allowed       Deduct/ I Disallow/ I Interest/ IMcd Allow/
                                                                                                          i                                             I TPP             Denied     IPay111ent I   Payment
!                                            et/Qty
                                                     I 00             130.llO       70.55
                                                                                              Copay
                                                                                                     .00
                                                                                                        l>iscount Add'I Pymt Med Paid

                                                                                                                    59.45            .Oll         00
                                                                                                                                                                      I        (lO
                                                                                                                                                                                       Codes

                                                                                                                                                                                        92
                                                                                                                                                                 00                                     70.5 51
                                                                                                                       .00
                                             Sub-total               130.00        70.55             .00            59.45            00          .00            .00            00                       70.55
                                                                                                     .00                00           00           00




                                                                                                                                                                                       MARLOW00000027
                                                                                                                                                                                                                             -
    l-' /X4411.!XUI ,\


                                             Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 29 of 48
                Cenpatico
                12515-8 Research, Suite 400
                Austin , TX 78759                                                                                                                             Improving lives

                                                                                                                                                  Wh:) Superi.or
                                                                                                            2tllfllJXll-llJl 1•
                                                                                                                                                  W heaUhplan
                 Electronic Service Requested                                                                                                                                                (877)730-2117                      w...
                                                                                                                                                                                                                                M
                                                                                                                                                                                                                                w...
                                                                                                                                            RUN DATE:                                            08/03/16                       0
                                                                       ALL FOR AADC 780                                                       CHECK#:                                          000197564
                         14672 0-7130 AB 0-396                                                                                               PAYEE ID:                                            169472
                         1• 1••1 111 11 111 111 1•1111• 111 111 1•••111111 11•11• 111•1•1 1•111111•111                                           IRS#:                                         131726539
                         CANDACE MARLOWE                                                         176
                         43 GRUENE PARK DR
                         NEW BRAUNFELS, TX                 78130-2459                                                                                                                                                           z>
                                                                                                                                                                                                                                LU

                                                                                                                                                 STATEMENT TOTAL
                                                                                                                                       Beginning Negative Services Balance :       .00
                                                                                                                                            Beginning Prepayment Balance: _ _ _ _ _-~00~
                                                                                                                                                                                         1
                                                                                                                                                  Total Beginning Balance:         .00
                                                                                                                                                     Claims Paid This Run:      476.85

                                                                                                                                                                     Check Amount:                     476.85
       Remittance Advice and Explanation of Payment
      Insured Name: KELLEY , DEVIN                                                        Member IQ: 625436564 -01                                                              Claim No: P210IME03053
      Patient Name: KELLEY, DEVIN                                                         PCN: 625436564                                      Carr ier: MD                      Provider 10: 169472
      Service Provider: CANDACE MARLOWE                                                   NPI: 1164834685                                                                       Group: TEXAS STAR BEXAR


IServ I Dates                                  I
                                r•rocedure Modifier! (~~~:y            I Charged I Allowed ID~duct
                                                                                            Copay
                                                                                                   / I Disallow/ I Interest/
                                                                                                       Discount Add'I Pymt
                                                                                                                                                          I1\'kd Allow/
                                                                                                                                                            Med Paid
                                                                                                                                                                          I TPP I       Denied      !Payment
                                                                                                                                                                                                      Codes
                                                                                                                                                                                                               I   Payment

                                                                                                                                                                                                               I
10100 071616                        90837                       1.00          130.00          67 . 15             .00              62.85            .00            .00            00          .00      92              67. 15
                                                                                                                                     .00
1°200 072616                        90837                       1.00          130.00          67.15               .00              62.85            .00           .00             .00         .00      92              67. 15
                                                                                                                                     .00
10300 072816                        90837                       1.00          130.00          67.15               .00              62.85            .00           .00             .00          00      92              67. 15
                                                                                                                                     .00
                                                       Sub-total            390.00          201.45               .00              188.55            .00           .00            .00           00                     201.45
                                                                                                                 .00                 .00            .00           .00
     Insured Name:                                                                        Member ID.                                                                            Claim No:
     Patient Name:                                                                        PCN                                                 Carrier:-                         Provider I
     Service Provide                                                                      NPI:                                                                                  Grou


    Serv       I   Dates                      I
                                rrocedure Modifier~ ?ays
                                                    Ct/Qty  I          I   Charged   I   Allowed    I    D~duct /
                                                                                                         Copay
                                                                                                                        I Disallow/
                                                                                                                          Discount
                                                                                                                                            I Interest/ IMed Allow/ I TPP I
                                                                                                                                             Add'I Pymt Med Paid
                                                                                                                                                                                        Denied      !Payment I
                                                                                                                                                                                                      Codes
                                                                                                                                                                                                                   Payment
I
                                                                1.00         130.00           70.55               .00              59.45            .00           .00             00          .00      92              70.55
                                                                                                                                     .00
                                                                1.00         130.00           70.55              .00               59.4 5           00            .00             .00         .00      92              70.55
                                                                                                                                      00




                                                                                                                                                                                                     MARLOW00000028
                              Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 30 of 48

                                                                                                                 superior
                                                                                                                 healthplan
                                                                                                                                            (877)730-2117
                                                                                                                                                                               ·-      ...,w..
                                                                                                  RUN DATE:                                      07/13/16                              w..
                                                                                                                                               000196301                               0
                                                                                                   CHECK#:
                                                                                                   PAYEE ID:                                      169472                               "'
                                                                                                      IRS#:                                    131726539
     Remittance Advice and Explanation of Payment
                  Continued from Previous Page                                                                                                                                         >
                                                                                                                              Claim No.
                                                                                                                                                                                       zLJ.J
    Insured Name:                                                  Member ID.
    Patient Name:                                                  PCN                                Carrier:-               Provider ID:
    Service Provider.                                              NPI:                                                       Grou



                                                                  Allowed     Deduct/I Disallow/ I Interest/ IMedAllow/1 TPP I            Denied     IPaymentl         Pa)'menl
Servl Dales       rrocedure,Modifier~ Days I Charged
                                     j Ct/Qty                                 Copay    Discount Add'I Pymt Med Paid                                    Codes
I
I                                        1.00        130.00     62.85
                                                                   .00
                                                                          .00
                                                                      67.15      .00
                                                                                   .00  .00   .00 92      . 67. 1                                                                 :I
'---------------,------,---~c ---=-=----c=-c-=------=-- c,-----=c---=-=------- ----------:::-=-----
                                                                                              .00
                                                                                                     - - - 67.15
                           Sub-total  130.00   67.1 5    .00    62.85     .00    .00   .00
                                                         .00      .00     .00    .00

    Insured Name.                                                  Member                                                     Claim No
    Patient Name:
    Service Provider:
                                                                   PC~I.
                                                                   NPI:              •                Carri1:1                Provider I
                                                                                                                              Group



                               I
IServ I Dates
                  rrocedure Modifier! Days I Charged
                                      Ct/Qty
                                          1.00       130.00
                                                                  Allowed

                                                                      67.15
                                                                            Deduct 'I Disallow/ I Interest/
                                                                            Copay
                                                                                 .00       62.85         .00
                                                                                                             !
                                                                                                              Med Allow/I TPP
                                                                                      Discount Add'I Pymt Med Paid
                                                                                                                    .00     .00
                                                                                                                                    I     Denied

                                                                                                                                               .00
                                                                                                                                                     IPaymenl I Payment
                                                                                                                                                       Codes

                                                                                                                                                           92
                                                                                                                                                                            6j
                                                                       .00
' - - - - - - - - - - - - -- - - - - ~ ~ = - - - - - ~ - - ~ - - ~ ~ = - - - - - - - - - - - - - - - - - - - , - ~ - ----~67.15
                          Sub-total    130.00     67.15     .00     62.85        .00          .00      .00         .00
                                                            .00       .00        .00          .00

    Insured Name:
    Patient Name:
                                                                   Member ID:
                                                                   PCN
                                                                   NPI:
                                                                                                      Carrie. . .
                                                                                                                              Claim No:
                                                                                                                              Provider ID
                                                                                                                              Group: MRS.A
                                                                                                                                             •      £
                                                                                                                                                                 a
                                                                                                                                                                 lia

                               I
          Dates
                  rrocedure Modifier~ Days I Charged
                                     ICt/Qty
                                          1.00       130.00
                                                                  Allowed

                                                                      70.55
                                                                            Deduct 'I Disallow/ I Interest/
                                                                            Copay
                                                                                 .00       59.45         .00
                                                                                                             I
                                                                                                              Med Allow/I TPP
                                                                                      Discount Add'I Pymt Med Paid
                                                                                                                    .00     .00
                                                                                                                                    I     Denied

                                                                                                                                               .00
                                                                                                                                                     !Payment I Payment
                                                                                                                                                       Codes

                                                                                                                                                           92               70.55
                                                                                                .00
                                          1.00       130.00           70.55        .00        59.45          .00       .00      .00            .00         92               70.55
                                                                                               .00
                                   Sub-total        260.00           141.10        .00      118.90           .00       .00      .00            .00                         141 .10
                                                                                   .00         .00           .00       .00

    Insured Name: KELLEY, DEVIN                                    Member ID: 625436564 -01                                   Claim No: P1891M602048
    Patient Name: KELLEY, DEVIN                                    PCN: 625436564                     Carrier: MD             Provider ID: 169472
    Service Provider: CANDACE MARLOWE                              NPI: 1164834685                                            Group: TEXAS STAR BEXAR



                               I
IServ I Dates !Procedure Modifier!        (~;<i!Y I Charged I Allowed ID~duct
                                                                       Copay
                                                                              'I          Disallow/ I Interest/ IMed Allow/ I TPP
                                                                                          Discount Add'I Pymt Med Paid
                                                                                                                                      I   Denied         !Payment I Payment
                                                                                                                                                           Codes

10100 062116          90837               1.00       130.00           67.15        .00        62.85          .00       .00      .00            .00          92              67.15
                                                                                               .00
                                   Sub-total        130.00            67.15        .00       62.85           .00       .00      .00            .00                          67.15
                                                                                   .00         .00           .00       .00

    Insured Name: KELLEY, DEVIN                                    Member ID: 625436564 -01                                   Claim No: P1891ME01892
    PaUP.nt Name: KELLEY, DEVIN                                    PCN: 625436564                     Carrier: MD             Provider ID: 169472
    Service Provider: CANDACE MARLOWE                              NPI: 1164834685                                            Group: TEXAS STAR BEXAR



                               I
 Serv I Dales !Procedure Modifier~ Days I Charged
                                      I
                                   Ct/Qty
                                                              I
                                                    Allowed I D~ducl
                                                               Copay
                                                                                     'I
                                                                       Disallow/ I Interest/ !Med Allow/ I TPP
                                                                       Discount Add'I Pymt Med Paid
                                                                                                                                      I   Denied         !Payment I Payment
                                                                                                                                                           Codes
!
10100 070116     90837             1.00      130.00     67.15      .00      62.85         .00       .00      .00                                   .00      92
                                                                              .00




                                                                                                                                                         MARLOW00000029
P7l$-UU2HO I X
                                                                                         -, Page 31 of 48
                                       Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                                                                                                              .Cenpa"~~o·
                                                                                                                                        .~-   lmprowing Ll\fBS.

                                                                                                                                        superior
                                                                                                                                        healthplan
                                                                                                                                                                                       (877)730-2117
                                                                                                                                                                                                                     -     ill
                                                                                                                       RUN DATE:                                                 ',-
                                                                                                                                                                                            07/20/16                       st
                                                                                                                                                                                                                           1-l.
                                                                                                                        CHECK#:                                                          i,00196694                        0
                                                                                                                                                                                                                           N
                                                                                                                        PAYEE ID:                                                            169472
                                                                                                                                IRS#:                                                    131726539
      Remittance Advice and Explanation of Payment                                                                                                                                                                         °'r-
                                                                                                                                                                  •'                                                       °'
                                                                                                                                                                                                                           N
                             Continued from Previous Page                                                                                                                                                                  >
                                                                                                                                                                  ClaimN
                                                                                                                                                                                                                           z
                                                                            Member I

                                                                                                                                                                                                •
     Insured Name:                                                                                                                                                                                                         1-U

     Patient Name:                                                          PC                                              Carrier:-                             Provider II
     Service Provide                                                        NP                                                                                    Group


             Dates                     I
                             rocedure Modifier1 Days
                             /                  Ct/Qty
                                                          I
                                                       Charged          I Allowed ·-1[:Deduct
                                                                                       Copay
                                                                                                     'I   Disallow/
                                                                                                          Discount
                                                                                                                       I                 I
                                                                                                                         Interest/ Med Allow/
                                                                                                                        Add'I Pymt Med Paid
                                                                                                                                                            I TPP -1             Denied        !Payment
                                                                                                                                                                                                 Codes
                                                                                                                                                                                                          I Payment
                         i
                                                1.00            130.00             70.55        .00           59.45               .00                .00               .00               .00      92              70.55
                                                                            ,,._                                 .00
                                            Sub-total          130.00              70.55 ...    .00           59.45              .00                .00                .00              .00                      70.55
                                                                                                .00             .00              .00                .00

     Insured Name:                                                          Member ID.                                                                            Claim No:
     Patient Name: - - - -                                                  PCN,                                            Carrier9111                           Provider ID.          S        d
     Service Provider: - - -                                                NPI:                                                                                  Grou


                 Dates                  I
                             rocedure Modifier1 Days      I
                                                         Charged         I Allowed      I   Deduct
                                                                                            Copay
                                                                                                     'I   Disallow/ 1·< Interest/ I Med Allow/ I TPP
                                                                                                          Discount Add'I Pymt Med Paid
                                                                                                                                                                             I   Denied !Payment
                                                                                                                                                                                          Codes
                                                                                                                                                                                                          I Payment
                         i I                    Ct/Qty '
                                                1.00            130.00             70.55        .00            59.45              .00                .00               .00               .00      92              70.55
                                                                                                                 .00
                                            Sub-total          130.00              70.55        .00           59.45               .00                .00               .00               .00                      70.55
                                                                                                .00             .00               .00                .00

     Insured Name: KELLEY, DEVIN                                            Member ID: 625436564 -01                                                              Claim No: P189IM602062
     Patient Name: KELLEY, DEVIN                                            PCN: 625436564 .                                Carrier: MD                           Provider ID: 169472
     Service Provider: CANDACE MARLOWE                                      NPI: 1164834685'                                                                      Group: TEXAS STAR BEXAR



IServ I Dates                           I
                         irocedure Modifier1    iii~ I        Charged    I Allowed         IDeduct
                                                                                            Copay
                                                                                                     'I   Disallow/
                                                                                                          Discount
                                                                                                                       I                  I
                                                                                                                            Interest/ Med Allow/
                                                                                                                           Add'I Pymt Med Paid
                                                                                                                                                            I TPP I              Denied !Payment
                                                                                                                                                                                          Codes
                                                                                                                                                                                                          I   Payment


10100        060616            90791   J        LOO             150.00             79.74         .00           70.26              .00                .00               .00               .00      92              79.74
                                                                                                                 .00
I0200        060916            90837   J         1.00           130.00             67. 15        .00           62.85
                                                                                                                 .00
                                                                                                                                  .00                .00               .00               .00      92              67. 15


                               90837 ✓
 1

     0300 061416                                1.00           · 130.00            67.15         .00           62.85              .00                .00               .00               .00      92              67. 15
                                                                                                                .00
     0400 06 1616              90837   .J        1.00 .         130.00             67. 15        .00          62.85
                                                                                                                .00
                                                                                                                                  .00                .00               .00               .00      92              67. 15


                                            Sub-total          540.00         281 .19            .00         258.81               .00                .00               .00               .00                     281.19
                                                                                                 .00            .00               .00                .00

                                                                            Member I                                                                               Claim No:
                                                                            PCt3                                            Carrier: -                             Provider ID:
                                                                            NPI:                                                                                   Grou

                                                                                                                                                                                                                                 •
 IServ I         Dates irocedure Modifier!      !}i;i~ I Charged           Allowed          Dednct
                                                                                            Copay
                                                                                                     'I   Disallow/
                                                                                                          Discount
                                                                                                                          Interest/ !Med Allow/ I TPP I
                                                                                                                        IAdd'I Pymt 'Med Paid
                                                                                                                                                                                 Denied        IPayment
                                                                                                                                                                                                 Codes
                                                                                                                                                                                                        I     Payment


                                                 1.00            150.00             79.74        .00           70.26              .00                 .00               .00              .00      92              79.74
                                                                                                                  .00
                                                                                   79.74         .00           70.26              .00                .00               .00               .00                      79.74
                                            Sub-total           150.00
                                                                                                 .00             .00              .00                .00




                                                                                                                                                                                                MARLOW00000030
                                                                                                                                                                                                               -
P7~41U2HU I X
                                    Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 32 of 48
         Cenpatico
         12515-8 Research, Suite 400                                                                                             Cenpatrco        "
         Austin, TX 78759                                                                                                                   Impro vin g liYes


                                                                                                                                 @ superior
                                                                                                                                 ~       healthplan                                                     ~-~.t~
         Electronic Service Requested                                                                                                                                          (877)730-2117            ~              u..
                                                                                                                                                                                                                       <'·I
                                                                                                                                                                                                                       l;..

                                                                                                                          RUN DATE:                                                07/07/16                            0
                                                              ALL FOR AADC 780                                              CHECK#:                                              000195821
                11992 0-5486 AB 0-396                                                                                      PAYEE ID:                                                169472
                1l1 1•11• 11 •1•1 1 ••11 111•1••1• 1111• 1•1•1l11•1•11 11 •111 1•1 1•1•1 1111 1                                IRS#:                                             131726539
                CANDACE MARLOWE                                                           81
                43 GRUENE PARK DR                                                                                                                                                                                      >
                NEW BRAUNFELS, TX                 78130-2459                                                                                                                                                           z
                                                                                                                                                                                                                       LLl

                                                                                                                                STA TEMENT TOTAL
                                                                                                                     Beginning Negative Services Balance:        .00
                                                                                                                          Beginning Prepayment Balance: _ _ _ _~ .O~O
                                                                                                                                Total Beginning Balance:         .00
                                                                                                                                   Claims Paid This Run:      137.70

                                                                                                                                                    Check Amount:                          137.70
    Remittance Advice and Explanation of Payment '
                                                          "
    Insured Name: KELLEY; DEVIN  1 /                                              Member ID: 625436564 -01                                               -      Claim No: Pr82IME01728
    Patient Name: KELLEY , DEVIN                     V .                          PCN : 625436564                             Carrier: MD                       Provider ID: 169472
    Service Provider: CANDACE MARLOWE                                             NPI: 1164834685                                                               Group: TEXAS STAR BEXAR



IScrv I Dates                         I
                       rrocedurc Modificrl i~1i~y              I Charged I Allowed          I   D~duct / I Disallow/
                                                                                                Copay      Discount
                                                                                                                          IInterest/ !Med Allow/
                                                                                                                          Add'I Pymt Med Paid
                                                                                                                                                         I TPP          I
                                                                                                                                                                            Denied     IPaymenl I
                                                                                                                                                                                         Codes
                                                                                                                                                                                                    Payment


10100 062816               90837                      1.00            130.00          67 . 15        .00         62 .85            .00           .00              .00            .00      92             67 . 15
I                                                                                                                  .00
                                               Sub-total           130.00            67.1S.          .00        62.85              .00           .00             .00             .00                    67.15

                                                                  I                                  .00          .00              00            .00
    Insured Name
    Patient Name:
    Service Provider.
                                                         V                        Member ID.
                                                                                  PC
                                                                                  NPI:
                                                                                                                              Carrier:-
                                                                                                                                                                Claim No:
                                                                                                                                                                Provider ID:
                                                                                                                                                                Grou
                                                                                                                                                                                      I        I


IServ   I   Dates                     I
                       r>roccdure Modifier~ Days I Charged'
                                           jCt/Qty
                                                                                Allowed     I   Deduct/
                                                                                                Copay
                                                                                                          I Disallow/
                                                                                                             Discount
                                                                                                                          I Interest/ 'Med Allow/
                                                                                                                           Add'I Pymt Med Paid
                                                                                                                                                         I TPP         I    Denied     IP:1y111ent I Payment
                                                                                                                                                                                         Codes
                                                                                                                                                                                                                   I
                                                     1.00            130.00           70.55          .00 .       59.45             .00           .00              .00            00       92             70 551
I                                                                                                                  00
                                               Sub-total           130.00            70.55           .00        59.45              .00           .00              00             00                     70.55
                                                                                                     .00           00              00            .00
                                                  TOTAL            260.00           137.70           .00       122.30              .00           00              .00             .00                   137.70
                                                                                                     .00           .00             .00           .00
Payment Code Description
92           PAID ACCORDING TO CONTRACT PROCESSING ,G UIDELINES




                                                                                                                                                                                          MARLOW00000031
       Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 33 of 48

                                         THE STATE OF TEXAS

                                         INQUEST INQ4-1705
                                      SUBPOENA DUCES TECUM
                                                TRCP Rule 176.B(a)
Enforcement of Subpoena: Contempt Failure by any person without adequate excuse to obey subpoena served upon that
 person may be deemed a contempt of Court from which the subpoena is issued or a District Court in the county in which
                   the subpoena is served, and may be punishable by fine or confinement, or both.


TO THE SHERIFF OR ANY CONSTABLE OF THE STATE OF TEXAS, GREETINGS:

YOU ARE HEREBY COMMANDED TO SUMMON:
CANDACE MARLOWE
43 GRUENE DR NEW BRAUNFELS, TX 78130

      TO BE and personally appear on the November 14 2017 AT 10:00am, OR PRODUCE ALL
MEDICAL RECORDS PERTAINING TO Devin Patrick Kelley (DOB-2/12/1991), ifto be found in your
County, before the Honorable Judge Todd Friesenhahn Justice of the Peace Precinct 4 of Guadalupe County,
Texas, to be held at the Justice of the Peace Precinct 4 in said County, located in the city of Seguin, Texas, at
11144 FM 725 Seguin TX, then and there to testify to the Medical records of Devin Patrick Kelley and there
remain from day to day, and from term to term until discharged by the Court.

Said above witness is further commanded to produce at said time and place above set forth the following
books, papers, documents or other tangible things, to wit:

All Medical records pertaining to the types of prescribed or over the counter medication(s) or any other
information that Devin Patrick Kelley has been taking or taken and when it was prescribed. This
includes all other notes or documentation made by the doctor(s) or New Braunfels Counseling Center of
the medication Mr. Kelley has been reported to be taking or has taken.

        HEREIN FAIL NOT, but have you then and there before said Court this writ, with your return
endorsed thereon, showing how you have executed the same.




        ISSUED on this the on this the 9th day of November, 2017.




                                                                                   Ju ge Todd P. Friesenhahn
                                                                                    tice of the Peace Precinct 4
                                                                                      Guadalupe County Texas




                                                                                                         MARLOW00000032
      Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 34 of 48




November 13, 2017




To Whom It May Concern:

I am writing in regards to the therapeutic notes on Devin Patrick Kelley and the subpoena
received Friday 11/10/2017. Mr. Kelley was initially seen on June 6, 2016 to August 28th, 2016.
He attended counseling sessions during that (two month) period. The one (1) counseling
session he attended this year was on September 1st, 2017. He did not return after the
September 2017 appointment due to loss of his Medicaid and refusal to pay a discounted
private rate.

In regards to medications, the only information known is what was reported in the initial session,
that he was prescribed anti-psychotics while in the Air Force.

In the State of Texas I am not authorized or permitted to prescribe medications. Mr. Kelley only
came to me for counseling.

Please feel free to contact me at 830-625-0599 if you have additional questions.




                                                                                          MARLOW00000033
          Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 35 of 48


            NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE -

Date        .9f_Ua Ti me                  ~ - Name - -~L'\<'.\.J/2"1..\l~---- ··-···· . -                                                    .......
~~~~~~~~;IONS:  Indi viduaf {i!z-Group -;;c-::- Famil~ ___ Other----=---=-~:=·~-----:~-·_:
MENTAL STATUS: Oriented to Time        V Place v        P ~ n -7'""
Depressed __ Somatic Complaints __ Withdrawn __ Delusions-~
Hostile __ · Guilt ___ Irritable __ Uncooperative __ Fearful ______~
Suicidal Ideation             Paranoid            Tense ____ Anxious
Suspicious __ Hallucinations --✓ (Audio_ Visual_ Tactile __ )
THOUGHT CONTENT: Ap~priate --~- Unusual - ~ Disorganized _________ _
SPEECH: Impaired ....JL_ Clear __ Monosyllabic Res_Ponses __ Ot_her ______ _
AFFECT: Bright/Cheerful __ Flat/Blunted ~ Angry __ Sad _____
Other
FOCUS OF TX: Cognitive --~eal.i ty              Supportive ___ Other ·----··-·-···-
EXPECTED OUTCOME: Sta~ize Mood          v1ncrease Socialization ________ _
Adjustment to DX ___ .,Compliance with TX plan __ Decrease
Disorganized thoughts ~ p,ecrease family conflict __ Other _________
GOALS: Met __ Not Met           Partially
                                P                  _v_
                                            Met __ New Goal ( s) _ _ ____ _
                        /                                 --------------· ·------ -
PLAN: Continue TX ✓ /Next Session ___ Terminate TX                        /Date
Reason for Termination of TX                          -            --               ·- --
Ref err al to other Providers/Consu tations with others
SUMMARY:            __       :::f½(½I"&..."           ·_ - a      ,            ·t--c<?>     .1d.k.__._                ----_----~---·--·-·:
-----,-15--t,\\ L.U I . - ~ ~ . ~ . %91/L.:'i::: ~~'v-l.-_____
- ~ ,:f"--9.U<W-inM~-
---.---". ~ v
                           . · ,. · 7 Qci -~~~'1;'-k, . --·----···---
                   ~A:-~::--·-~ -~:\;-:_~.i:~-
                                            ·- ;~;~·-Jf;j·/1.
·------- ··- -·- . - - -~-v~V..""-·--<S"""'-.1....'!,'.____
                                                                      ~i·
                                                              - ~ ~ - '--·
                                                                            a c~_H.!l:::;.~~-;·--·:-r.;-.:.·s1~nl)q,~~.
                                                                                          _, \0()9->v=...o.::...:s::J.L.~--   ~!,., ______ ._ -   -::--rr-
Cl~H~~i~EJLICEN~uRE                                                   ~~ '~ . ~-~                                             ;--~~

Date           Time          Name ___________________________ _
Diagnosis
INTERVENTIONS: Individual __ Group __ Family __ Othe·r_,..----,--
MENTAL STATUS: Oriented to Time       Place       Person
Depressed __ Somatic Complaints-=_ Withdrawn __ Delusions
Hostile      Guilt     Irritable     -uncooperative       Fearful __
Suicidal--Ideation-- · Paranoid             Tense     --Anxious
Suspicious __ Hallucinations __ (Audio _ Vi_sual _ Tactile_)
THOUGHT CONTENT: Appropriate _ _ Unusual _ _ Disorganized _ _
SPEECH:Irnpaired __ Clear __ Monosyllabic Responses          Other__
AFFECT: Bright/Cheerful __ Flat/Blunted __ .Angry             Sad
Other
FOCUS OF TX: Cognitive __ Reality __ Supportive-__ Other
EXPECTED OUTCOME: Stabilize Mood       Increase Socialization
Adjustment to DX __ Compliance with TX plan                 Decrease
Disorganized thoughts __ Decr-e-ase family conflict __ Other_ __
GOALS: Met __ Not Met __ Partially Met __ New Goal(s)
PLAN: Continue TX __ /Next Session ___ Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Providers/Consultations with others
SUMMARY:




           'T'HF:RAPTR'T' RT(.;NA'T'T!RF./f.TC'.F.NSlJRF.


                                                                                                                                     MARLOW00000034
           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 36 of 48


            NEW BRAUNFELS COUNSELING CENTER - CLINICAL                                                                 PROGRESS          NOTE.

    g~ ~ ~nJf;Wi li? Ti me                        ?:£ ~           r,
                                                              11 qe ____ J>d~v\J(~ \\~---···-·-----·--·---·-··· ·.·. . ·. _-
INTERVENTIONS: Individual V Group _          Family ·-- Other~---·-···-· .. ··.....
MENTAL STATUS· Oriented to Time        v7'Fiace ~ Person v---
Depressed _ ✓somatic Complaints-==_ Withdrawn __ Delusions
Hostile __ · Guilt __ .Irritable __ Uncooperative __ Fearful ....~
Suicidal Id~on             Paranoid            Tense    ~ Anxious            ;.---"
Suspicious ___ Hallucinations _         (Audio _ Visual _ Tactile_... )
                                 7 Unusual _ _ Disorganized ........_..
THOUGHT CONTENT: Ap:g.popriate -·-···-
SPEECH: Impaired _V_ °Clear __ Monosyllabic Rey pons es __ Other........ .
AFFECT: Bright/Cheerful __ Flat/Blunted ~ Angry ____ Sad ..-- ..
Other _ _ _ _ _ _ _ _ ✓
FOCUS OF TX: Cognitive ___ Reality           Supportive     Other .._.............. .
EXPECTED OUTCOME: Stabilize Mood v7r"ncrease Socialization
Adjustment to DX __ C_9m'pliancewith TX plan ___ ..,, Dec.rea.se
Disorganized thoughts ~I),ecrease family con£ lict ...--other _________
GOALS: Met __ Not Met _✓_ PPartially Met __ New Goal ( s} ---·----·-···

PLAN: Continue TX              /Next Session ___ Terminate TX ____ /Date_·-
Reason for Termination of TX
Referral to othe~ Providers/Cons_ ultations with_ oth~rs ____ -·-·----·....



                                                                                         il~i\- - - ·- · - - . ~- ·- ,._ _ . .
SUMMARY: ..              ~"\.\..t ':::b,cv....5tt v<-'l~,A;.e, .:Pn;,t~S"~        1'Y!B~UV1l''.;::!'.1.½:.3 t
- - - - - - - - -~\.'l\i"-612 oQ ~f.\..\_ __a;bv_ Q'::{
                            ,.,..,                                          .,.
                                                                                       ~lYa
                                                                  1\ L--=-'\---------·-··-..----· .. --.--
                                                                                                '-'    V   \      ~.

•                           ·~n,..___l.;':';;,Q~Q~.S-~ ,                                                                                       . --..····-
-·-·-·--· . ··- ........_. .~:~i~..¼'....YL9f: P:L~-l)V--¼_ol£--?-k\
--·---........................s~',>. . .      f~M,;~i.:L."'±...                             ~--~                           ..   ___ ... ........... . . .. _

--...... _....THE.i?\i;"r··sT.....srGNATuii"ii:7iTciNsuRE __. _____                                   - . . ;,_______ ...... -· ~=_··.·: ·_   ··-z/2-e
Date
Diagnosis
            8/3.#/l/1..
               Time      ·'2_..pt4l. Name
                   if:]I. '1          C
                                                           !L'-€.J kld--
                                                                     U
                                                                                     b.-ev~V'\.
INTERVENTIONS: Individual           V Group r=:,...... Family~ Other             .
MENTAL STATU~: Oriented to Time            V Place ---1C.. Person ✓
Depressed               _v_
               Somatic Complaints __ Withdrawn __ Delusions __
Hostile      Guilt          Irritable        ·uncooperative              Fearful~
Suicidal--IdE;,.ation-=-_ Paranoid V                    Tense ~ - Anxious ~
Suspicious-~- Hallucinations                (Audio_ visual_ Tactile_)
THOUGHT CONTENT: App_;i::.opriate ~Unusual _ _ Disorganized _ _
SPEECH:Impaired __   ✓ Clear __ Monosyllabic Responses __ Other __
AFFECT:Bright/Cheerful __ Flat/Blunted __::::::-Angry __ Sad __
Other
FOCUS OF TX: Cognitive                                v
                                    Reality~ Supportive __ Other
EXPECTED OUTCOME: Stabilize Mood ~Increase Socialization
Adjustment to DX         ✓ Compliance with TX plan                         Decrease
Disorganized thoughts - ./4ecr·~-ase family conflict V Other _ __
GOALS: Met __ Not Met~--:Partially Met __ New Goal(s}
                                                  /
PLAN: Continue TX V /Next Session _ __ Terminate TX __ /Date __
Reason for Termination of TX
Referral to othe}IProviders/Consultations with others
SUMMARY:  ·      1:f:4~ +o {< OJ,l...'?, U¥Vl, \.;./2. ''-0;,v Q?. {v •
                    ·   .            ·,a,C{   l           '   .        ,:         \,~ ~Y\   ,   .          t' .        '




---·-----···----
           '1'HRR APT S'T' ST C::NA 'T'TJRF. /LT r.F.NSITRR


                                                                                                                                                MARLOW00000035
              Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 37 of 48


                 NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE·

g~teeg)l&/f£.
   agnos i s _ _ __,.r~.-
   l
                                        Ti~e
                                        --:
                                                   -:in~
                                                  '11=2!:
                                                                           Name.k~~ . .~
                                                     ------'--------..·---·-··· . _..
                                                                                                           1   'f>-.. -·-····. ·. ·-...............
INTERVENTIONS: Individual V Group -•-. Family. ___ Other_.__ ._...............
MENTAL STATUS: Oriented to Time                 l--F"face    v--1?erson L------
Depressed ~ Somatic Complaints--=_ Withdrawn __ Delusions -·-·
Hostile __ ·Guilt __ .Irritable __ Uncooperative __ Fearful_._ ...
Suicidal Ideation                 Paranoid                Tense     ?----' Anxious              <---
Suspicious ·-- Hallucinations -·- (Audio - Visual--_ Tactile_... )
THOUGHT CONTENT: Appropriate - ~ Unusual _ _:__ Disorganized ......._..
SPEECH: Impaired ~Clear __ Monosyllabic Responses                               Other
AFFECT:Bright/Cheerful __ Flat/Blunted _~ngry                                      Sad
Other _ _ _ _ _ _ _ _ ~                                                  ·          .
FOCUS OF TX: Cognitive ___ Reality __ Supportive -·- Other .. ---··-..·····
EXPECTED OUTCOME: Stabilize Mood                L--lncrease Socialization
Adjustment to DX ~Compliance""with TX plan                                      Decrease
Disorganized thoughts __ Decrease family conflict __ Other·-·--···-
GOALS: Met __ Not Met _0'artially Met __ New Goal(s)
- - - - - - - - - - - - - = - - - - - - - - - - - - - - - - - - - · - - - - - - ·. --... - ......._'
PLAN: Continue TX _0Next Session                          Terminate
                                                               .        TX - - /Date ·-·-
Reason for Termination of TX ------------·---·---..---·----• .. ··-·
Referral to other Providers/Consultations with others -------·· .._.....
SUMMARY:


                                                                    '
                                                                    _
·-·-···· ·--- ................... ~ . - ~ : . . . . .... ..........- .. .
_.,.,..,   __ -· ............................................ ---· ""•----·---- ...- ....· · - - - - -
                THERAPIST SIGNATURE/LICENSURE
                               CV'l--


Date
Diagnosis
                'S(fi/;/r(p
                     ~~l,~
                                        Time        __/}...D"'-
                                                           a
                                                                          Name                ),Y'V (YI   U:...! ku                    ··-········--
INTERVENTIONS: Indi vidualC::--- Group ~ Family __ Othe·r _ _ _ __
MENTAL STATUS_: Oriented to Time V--Place ...---Person L-
Depressed v"""/ Somatic Complaints __ Withdrawn __ Delusions
Hostile       Guilt      Irritable        ·uncooperative        Fearful~-
Suicidal--Idea..Mon---     · Paranoid           Tense    ~nxious i--~
Suspicious _v_ Huallucinations __ (Audio _ Vi.sual _ Tactile_)
THOUGHT CONTENT: ~ropriate _ _ Unusual _ _ Disorganized _ _
SPEECH:Impaired        Clear        Monosyllabic Responses          Other __
AFFECT: Bright/Cheerful __ Flat/Blunted L,....,...-·_Angry ,,,,.---·- Sad
Other
FOCUS OF TX: Cognitive __ Reality __ Supportive·__ Other
EXPECTED OUTCOME: Stabilize Mood            Increase Socialization _ __
Adjustment to DX __ Compliance with TX plan _                       Decrease
Disorganized thoughts _       Q.ecr·~-ase family conflict ....-- Other_ __
GOALS: Met __ Not Met _v_PPartially Met· __ New Goal(s)
PLAN: Continue TX v;Next Session - - - Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Providers/Consultations with others ______
SUMMARY:




                                                                                                                                        MARLOW00000036
        Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 38 of 48


         NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE·

Date
Diagnosis
         _'8-LtJ..ACo.    Time --~-~-'j:,, '3
                                           N_1~eq
                                                v-/.             ~LY.\. .K~t\~......-............................_
                                                                                      ___(L
INTERVENTIONS: Individual      Group __-L:., Family.._ ___ Other __~-··········.....
MENTAL STATU_$: Oriented to Time      /Place ✓ Person            .,.......
Depressed ~- Somatic Complaints __ Withdrawn __ Delusions ·-·-·
Hostile     ·Guilt     .Irritable           Uncooperative        Fearful
Suicidal Ideation          Paranoid         __ •rense ---~Anxious ~
Suspicious __ Hallucinations ___,,.........(Audio _ Visual _ Tactile __ )
THOUGHT CONTENT: A~priate --~- Unusual _ _ Disorganized ........._..
SPEECH: Impaired _,_ Clear __ Monosyllabic. Re__sponses ___ Other,_......
AFFECT: Bright/Cheerful __ Flat/Blunted ~ Angry                            Sad
Other _ _ _ _ _ _ _          ~                                 ·
FOCUS OF TX: Cognitive -~Reality                Supportive ..._ Other ··-..····-..-· . ,
EXPECTED OUTCOME: Stabilize Mood ~crease Socialization
Adjustment to DX __ Compliancewith TX plan ___ Dec.re·a·se
Disorganized thoughts ~ O.ecrease family conflict V----other _________
GOALS: Met __ Not Met _v"_ .Partially Met __ New Goal ( s) ---·-----·-···
                                      L
                                                                         Terminate TX ___ /Date_·-




Date 2.ll I
Diagnosis r
                  Aen
                   ):.-3i~
                                                                         1
                 Time 2-,,0f.lL<... Name _ _kv=--·......;c'.......,,t_V)......__,/i:~·'5:9_,_t.....,(~
                                                                                       -er
                                                                                           _ _.,.'~------,........__
INTERVENTIONS: Individual ~ Group                       Family __ Other__,,,...-----,--
MENTAL STATUS,.l, Oriented to Time v7Pi'ace /Person ;,,.--""
Depressed _v_ Somatic Complaints __ Withdrawn __ Delusions __
Hostile     Guilt         Irritable __ ·uncooperative__,:::. Fearful~
Suicidal Ideation               Paranoid                          Tense                   ~ Anxious             __
Suspicious __ Hallucinations __ (Audio_ V~sual _ Tactile_)
THOUGHT CONTENT: Appropriate           ~nusual _ _ Disorganized _ _
SPEECH:Irnpaired _v_-~Clear __ Monosyllabic Res__ponses                                                   Other __
AFFECT:Bright/Cheerful __ Flat/Blunted -~-AAngry                                                           Sad
Other _________                            ~


FOCUS OF TX: Cognitive __ Reality                      Supportive                                      Other
EXPECTED OUTCOME: Stabilize Mood ~ncrease Socialization
Adjustment to DX -✓ ompliance with TX plan ~Decrease
Disorganized thoughts __ Decr~ase family conflict_·_ Other _ __
GOALS: Met __ Not Met ✓ Partially Met ·__ New Goal ( s)
PLAN: Continue TX __ /Next Session ___ Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Providers/Consultations with others
SUMMARY:      u.,\k
                         !\l      ~




---·-----··---
         'T'HF'.R APT S'T' ST C::N A'l'TJR F. / f. T r.F.N8HRR


                                                                                                          MARLOW00000037
          Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 39 of 48


            NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE.

Date      '7+/1.:a/l/jTirne :?vf~---·-                         Na1:1e _____ D..v.J\Vl____ ~\~ ··-·-··---···-·······-·· .. _..__
~t;~~~~~~IONS: Individual                                 2_L
                              ·G:oup __ Family ·-- Other=:.=~~-=-~:~~-.:..·.~~-·.:
MENTAL STATUS: Oriented to Time     v· Place ~Person ~
Depressed/ Somatic Complaints--=:=_ Withdrawn ___ Delusions --·-·
Hostile __ · Guilt __ .Irritable __ Uncooperative __ Fearful ______~
Suicidal Ideation         Paranoid          Tense       Anxious
Suspicious               _y
                Hallucinations ___ (Audio _ Visual _ Tactile_... )
THOUGHT CON~ENT: ~ropriate --~ Unusual _ _ Disorganized --·· ·-·-··
SPEECH: Impaired __ Clear __ Monosyllabic ReS,Ponses ___ Other _______ _
AFFECT: Bright/Cheerful __ Flat/Blunted - ~ Angry ___ Sad ··-- ..
Other _ _ _ _ _ _ _ _                                    Vn
FOCUS OF TX: Cognitive --- Real.i ty      Supportive      Other ··---···-··-·-·
EXPECTED OUTCOME: Stabilize Mood ~ncrease Socialization
Adjustment to DX --· .,Complian~with TX plan ___ Decre-a'se
Disorganized thoughts _V_ Decrease family conflict __ Other _________
GOALS: Met __ Not Met V Partially Met __ New Goal ( s) --------·-·-·
                                              C
PLAN: Continue TX_ i.7;Next Session      Terminate TX ____ /Date ___
Reason for Termination of TX
Referral to other Providers/Consultations with others--··  . -----·····-
SUMMARY: .. . ~?C--~~ Ll!le~ ~~\                                                           ~)US~f<~M--~---··-····:
_-- - - ~ ~ ~ , . . . . _ _ - - - - - - - - - - - - - - - - - ,-----·--···---·---                                ..


-·----···-·- -·-··-·- ·----L   t.. - ~
                                         .~
                                              '. _____   _,_•-~f
                                                               - --'-----------------,,...-------···-·--
                                                                [~\1.Q-k1l$ ~5._,_______________ .:_______ ····-·--- .... .
·-·-··--· ··-·····--- ........... l..D'~_-+£l> __ ~HJ _____ ~ - - 1 1 ~ ~ ~ .                ~IT.~-:-:-#-------·-···- .... .
-···· ··-· -· THiiRAP.is T....s i GNATliRETLTCEiis URE                           (l.iii_=~fil:.~J-~~-':.:- ·.
                                                                          ________


D~te        3(2/[C,a
               Time. 2p'WL Name                b-e.vt'vt /,l"-.Q..,\~-=
Diagnosis      '1=--3..\ .--'O(       .,,,-                     ~
INTERVENTIONS: Ind'.1vidual ✓ Grou~ Family __ Other .                              .
MENTAL STA~··oriented to Time                   Place i.---'person t---"'
Depressed __ Somatic Complaints __ Withdrawn __ Delusions __
Hostile      Guilt              Irritable      ·uncooperative            Fearful
Suicidal--Ideation--               Paranoid            Tense     L----"°'Anxious .___..,,,
Suspicious __ Hallucinations __ (Audio _ Vi.sual _ Tactile_)
THOUGHT CONTENT: Appr,opriate               ~Unusual _ _ Disorganized _ _
SPEECH: Impaired _~_r      Cllear __ Monosyllabic Res_ponses                Other __
AFFECT:Bright/Cheerful __ Flat/Blunted -~-AAngry                              Sad
Other
FOCUS OF TX: Cognitive ✓-Reality                    Supportive          Other
EXPECTED OUTCOME: Stabilize Mood VJncrease Socialization
Adjustment to DX                   Compliance with TX plan                  Decrease
Disorganized thoughts 7             Decr·e-ase family conflict            Other _ __
GOALS: Met __ Not Met VPartially Met __ New Goal(s)

                                                                                     Terminate TX __ /Date __




                                                                                                                      MARLOW00000038
        Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 40 of 48
                                                                               ·- '

        NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE·

Date _:±l.:"-61/J/;;J Time, pfv~ Name          1>¾..C.J t'\,1 .K0,l'v!..U.L -·-····. ··- ····-············....
o i agno sis           F3L <::t      7
                                       /            ----~-c_r-s;_ -----·--·---·-··· . - ..
INTERVENTIONS: Individual                Group    . Family             _ Other __ ·---·-····-······· ..
MENTAL STATUS: Oriented to Time - ~ a c e ~ r s o n ~ -
Depressed __ Somatic Complaints __ Withdrawn ___ Delusions ·-·-·
Hostile         · Guilt         Irritable        Uncooperative                        Fearful
Suicidal--Ideation-         _      Paranoid __ Tense -·-·~Anxious ····~
Suspicious __ Hallucinations __ (Audio_ Visual_ Tactile __ )
THOUGHT CONTENT: l\~priate _]~Unusual _ _ Disorganized ........- ..
SPEECH: Impaired __ Clear __ Monosyllabic ~onses ___ Other_·-····
AFFECT: Bright/Cheerful __ Flat/Blunted ~ - Angry ____ Sad
Other
FOCUS OF TX: Cognitive ~ Reality __ Supportive -·- Other ··---··-······
EXPECTED OUTCOME: Stabilize Mood ~Increase Socialization
Adjustment to DX __ Complian~with TX plan                                                     Decrease
Disorganized thoughts V-:::- ~crease family conflict ~Other._. _____ _
GOALS: Met             Not Met _~_PPartially Met __ New Goal(s)

                                                                        Terminate TX ____ /Date_·-




                                                                  C:x
       '--:::Jrl?Mt/JQ
Date
Diagnosis
              Time
                    ~L '?{    •
                      ·],,?'!Lt Name
                                 -<
                                         ku~yt_ ~l\'-t~
INTERVENTIONS:Individual v7 Group~ Family-=- Other .
                                                               .
                                                                        .
MENTAL STATU         •.
               Oriented to Time _V_PPllace ,.,......-Person~-
Depressed _V_ Somatic Complaints __ Withdrawn __ Delusions __
Hostile __ Guilt __ Irritable __ ·uncooperative-:;;;,"-- Fearful __
Suicidal Idea:t,ion           Paranoid         Tense       ~ Anxious V-
Suspicious _✓_ 1Hallucinations         (Audio _ Vi_sual _ Tactile_)
THOUGHT CONTENT: A~opriate 'v" Unusual _ _ Disorganized
SPEECH:Impaired __ Clear __ Monosyllabic Responses               Other __
AFFECT:Bright/Cheerful __ Flat/Blunted            ,....-/Angry    Sad
Other
FOCUS OF TX: Cognitive ✓ Reality             Supportive __ Other
EXPECTED OUTCOME: Stabilize Mood       L-7""fncrease Socialization
Adjustment to DX __ yempliance with TX plan __ Decrease
Disorganized thoughts ~./Decr·~ase family conflict __ Other _ __
GOALS: Met __ Not M ~ Partially Met __ New Goal(s)
PLAN: Continue TX V /Next Session _ _ _ Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Provider /Consultations with others
                              1
SUMMARY:                        '-'VLv{l     · t.\,a,"·




        'T'HRR APT ~'T' !=: T C::N A 'T'TJRR / f. T r.F.N8lJRF.


                                                                                                    MARLOW00000039
      Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 41 of 48



                                New Braunfels Counseling Center

                                      43 Gruene Park Drive
                                    New Braunfels, TX 78130
                                      (830) 625-0599 Phone
                                       (830) 625-5877 Fax


                                                                               7/20/2016


To whom it may concern.


I am writing in regards to Devin Kelley (DOB: 2/12/1991). I have been meeting with Devin

weekly, twice a week since 6/6/2016 for psychanalysis therapy. Devin has consistently expressed

severe anxiety. Devin has expressed symptoms of the following: severe anxiety in social

situations (around people and having to talk with people), panic attacks every other day that can

range from 10-15 minutes in length, sometimes the inability to speak, nervousness, paranoia,

fear, heart palpitations, sweaty hands, face flushed and diarrhea. He reports a history of severe

anxiety since High school. Devin has shared that in his past he has been prescribed medications

to help alleviate his anxiety symptoms and they have been successful. At this time Devin is not

prescribed medication. We have come to the conclusion, during our sessions, that starting a

medication regime would benefit him in addition to therapy. Devin reports that the medications

that have worked in the past included: Klonopin and Xanex.


       If you have any questions or concerns please have Devin sign a consent and I would be

willing to work with you.




                                                                                            MARLOW00000040
         Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 42 of 48


          NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE·

g~~~n:tf~5/L(Q             Tir;I:11,-#f2Yvt... _ Name ____ ~lYl . .                 lL~lk½J--·-···-··__________________ ·__ -__ -
INTERVENTIONS: Individual JZ: Group            _ Famil1/:-- Other __;;.>"""-·-·--·······.....
MENTAL STATUS: Oriented to Time ~ a c e _v_ Person      J      ~
Depressed _✓ Somatic Complaints __ Withdrawn __ Delusions ____ _
Hostile __ ·Guilt ___ Irritable __ Uncooperative                Fearful
Suicidal Ideation __ Paranoid               __ Tense - ~Anxious --· ~
Suspicious ___ Hallucinations -·-;;/ (Audio _ Visual _ Tactile ___ )
THOUGHT CONTENT: App_,;p6priate __V::::_ Unusual _ _:_ Disorganized ____ ...._..
SPEECH: Impaired _V_ Cl
                     r 1 ~ear __ Monosyllabic Resyonses ___ Other _______ _
AFFECT:Bright/Cheerful __ Flat/Blunted ~Angry ____ Sad ..--··
Other_________                                               ·
FOCUS OF TX: Cognitive -~Reality                Supportive ___ Other -----···-..·-·-·
EXPECTED OUTCOME: Stabilize Mood          i:?'rricrease Socialization
Adjustment to DX __ Complian°cewith TX plan ___ Decrea.se
Disorganized thoughts ~ Decrease family conflict __ Other ________ _
GOALS: Met __ Not Met _1/"_ Partially Met __ New Goal ( s) ----·-···
                                           /
-=-P_L_A_N_:_C_o_n_t_l:-,n_u_e_T_X___V--,,...:::.../_N_e_x_t_S_e_s_s_i_o_n
                                                                         _ _ _ _T_e_r_m_i_n_a_t__e_T_X__   ===Toa· te=:-.~
Reason for Termination of TX
Referral to other Providers/Consultations with others
SUMMARY:       bf.to;,e U..'5iS..e ~ ~~\M..V2.__'S ,"iv{_ '-t'Vfit ~V'-'l-1:::½,~~-----·
            ,~ _ C g . $ { . \ ~ ~ Vvt.9','W'\,L~                              ;r   ~-~~___k1.,l\~               dd.~         I

___- - - - ~ ~ v¾\~~-_up/~-~4?__-. ---                                                         u -            -~---:.-~.:~~~--~-

=~==•~~~~~~P~:-:;-: i-;~A~~~~~N~=-~·~-----~~~=-·· ·
Date ~'"7:f-/ lfk
Diagnosis
                    /l~
                   Time -..,,.,;i=-'1"-"--""-- Name
                      · ?il.
                                                         'h~tV) fls...t\(LR.,';}=         ----·······---
INTERVENTIONS: Individual _,_ Group ,,..c:...- Family __ Other~.----
MENTAL STATU..,,S: Oriented to Time \/ Place                           Person,_?'   V
Depressed         v__
                   Somatic Complaints __ Withdrawn __ Delusions
Hostile           Guilt           Irritable            · Uncooperative            , Fearful
Suicidal--Ideation--                     Paranoid             Tense          ~Anxious -L/"'
Suspicious __ Hallucinations                          (Audio _ Vi.sual _ Tactile_)
THOUGHT CONTENT: A~opriate                       v7 Unusual - - Disorganized - -
SPEECH:Impaired _·_Clear __ Monosyllabic Res_ponses                                    Other __
AFFECT:Bright/Cheerful __ Flat/Blunted -~-AAngry                                        Sad
Other---------./
FOCUS OF TX: Cognitive '                      Reality       Supportive              Other
EXPECTED OUTCOME: Stabilize Mood ~ncrease Socialization _ __
Adjustment to DX ___ 9ompliance with TX plan __ Decrease
Disorganized thoughts ~ J)ecr-~-ase family con£ lict __ Other _ __
GOALS: Met __ Not Met _V_ Partially Met __ New Goal(s)
                                      /
PLAN: Continue TX ✓ /Next Session        Terminate TX                                                   - - /Date --
Reason for Termination of TX
Referral to other Providers/Consultatio~s with_
SUMMARY : -    ~' \9 ·,  P  I ~ ·, - t ~ '    ,(




                                                                                                                     MARLOW00000041
      Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 43 of 48


       NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE·

D~te   ?J:j]:_/~.
               T~-?e 1 __         q ~-~
                                 Name     ~~{Y.L ..?.\~1.~.~---····-··-····-· . -..................
Diagnosis        r::>t• 4         ., . .       --------------·-·-··---·-······-··
INTERVENTIONS:Individual       V Group        . Family        Other            _
MENTAL STATUS: Oriented to Time          ✓:i?lace     /Person ~---······· ......
Depressed     7"'
               Somatic Complaints--=- Withdrawn ___ Delu;ions ____ _
Hostile __ · Guilt __ _Irritable __ Uncooperative __ Fearful _____~
Suicidal Ideation __ Paranoid                      •rense -~Anxious ,._...---
Suspicious __ Hallucinations_            (Audio_ Visual_ Tactile __ )
THOUGHT CONTENT: Appropriate - ~ Unusual _ _:_ Disorganized ____ ···-··
SPEECH: Impaired __ Clear _V-Monosyllabic Refil)onses ___ Other ________ _
AFFECT:Bright/Cheerful __ Flat/Blunted ~ Angry ____ Sad·-·-··
Other
FOCUS OF TX: Cognitive £Reality ~Supportive -·- Other ··---···-·······
EXPECTED OUTCOME: Stabilize Mood         .../Increase Socialization .. ---·· .
Adjustment to DX __ C..9mpliance with TX plan ___ Decrease
Disorganized thoughts ...J:::::J;lecrease family conflict __ Other __ ·------
GOALS: Met __ Not Met _✓_ Partially Met __ New Goal ( s) --------·-···

                                                                               Terminate TX ___ /Date __ _




       THERAPIST SIGNATURE/LICENSURE


Date ~ / JJ.-/1(.p Time lf.qJ/½      Name k{Vl K'.Q.lM)~
Diagnosis          r:'31. q ·        c                     ~     .
INTERVENTIONS:Individual V Group~ Fami~y~ Other __- , , - - - -
MENTAL STATUS?. Oriented to Time            V Place~ Person ~
Depressed-✓- Somatic Complaints-=-_ Withdrawn ~Delusions
Hostile         Guilt         Irritable       ·uncooperative     Fearful~
Suicidal--Ide~ion--               Paranoid          Tense   ~ Anxious ~_.-
Suspicious _✓_ Hallucinations                (Audio _ Vi_sual _ Tactile_)
THOUGHT CONTENT: Appyopriate C7""" Unusual _ _ Disorganized _ _
SPEECH:Impaired _✓        _r.
                            Cllear __ Monosyllabic ResBonses __ Other __
AFFECT:Bright/Cheerful __ Flat/Blunted -~-A               Angry __ Sad __
Other
FOCUS OF TX: Cognitive ~ e a l i t y              Supportive __ Other
EXPECTED OUTCOME: Stabilize Mood             V!ncrease Socialization
Adjustment to DX             V c;,ompliance with TX plan __ Decrease
Disorganized thoughts _v_D         Decr·e-ase family conflict __ Other _ __
GOALS: Met __ Not Met ~Partially Met __ New Goal(s)
                              /
PLAN: Continue TX V /Next Session         Terminate TX __ /Date __
Reason for Termination of TX _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Referral to othe Providers/Consultations with others _ _ _ _ __
SUMMARY :                                     u el lJP-\.N
                                                  .         •·--'<::'o   O'(V;),U < ·.




----~HF.RA p T S'l'   s TC::NA'l'TJRF. / r. T C'.F.NSHRF.

                                                                                                    MARLOW00000042
       Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 44 of 48


        NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE.

Date ?Jli.jl&.__ T~me1 -~Q~~---·- Name       ~fYL..il•-1<l\_Vl...~---..·-·-···-....................._. _
Diagnosis         'f' "1) t , ltf-     ,,,,-    ----------------·--·-·....._...
INTERVENTIONS: Individual v Group __ Family ___ Other ______ ,...-.. __....
MENTAL STATUS/, Oriented to Time ·V" Place V Person V---                                       .
Depressed _I\/_ Somatic Complaints __ Withdrawn ___ Delusions ·-·-·
Hostile       · Guilt            Irritable    Uncooperative              Fearful~
Suicidal--Ideation-           _     Paranoid ✓ •rense ____:=--Anxious ---~
Suspicious __ Hallucinations __ (Audio_ Visual_ Tactile ___ )
THOUGHT CONTENT: ~ropriate ~Unusual _ _ Disorganized __.. ____ ..
SPEECH: Impaired __ Clear __ Monosyllabic Responses ___ Ot.her ____ . _
AFFECT: Bright/Cheerful __ Flat/Blunted ~Angry ____ Sad . -- ..
Other
FOCUS OF TX: Cognitive ~Reality ~ Supportive --- Other _________ , ___ ,
EXPECTED OUTCOME: Stabilize Mood V Increase Socialization
Adjustment to DX               v"" Complian~with TX plan                       Decrease
Disorganized thoughts ~J)ecrease family conflict                          Other _____,. ___
GOALS: Met __ Not Met _V_ Partially Met __ New Goal(s)
-------,------..,,.Ce,______________________________, ____ ,___ ,
PLAN: Continue TX V/Next Session                    Terminate TX ____ /Date ___
Reason for Termination of TX
Ref err al to other Providers/Consul tat ions with others--
SUMMARY: - - ~ "::±o ~ $ "                                              ------·-·--·-----·

-----~~~~~~~~h-                                                     cJ w,w&G ,-----··-fu;d.
                                                                              _=~~-:~~-~~----~-
                                                      _tJi.-~ [Iii~~ :_
-·----~-1=1-~.f.P.!'~,.--·--·-'·----·--·--· --·------,,,--............

=:~~::=~~~~~;~;--~~:~;-~;;~REY~~iNsuRE
Date + / -5"') l~ Time   1a..-l(½. Name_~kv~~,-=-~V\~,-~-~~l¼~·WL~0;;-,,--------------···---
Diagnos is       - ~3L ~           <                                    ~
INTERVENTIONS: Individual ✓ Group __ Family __ Other---,--,,-----,--
MENTAL STATU~ Oriented to Time           .,_,......,Place ,._......-Person ~           .
Depressed _V_ Somatic Complaints __ Withdrawn __ Delusions __
Hostile __ Guilt __ Irritable __ Uncooperative __ Fearful t,,,/1
Suicidal Ideation               Paranoid                 Tense       V    Anxious     ~
Suspicious __ Hallucinations __ (Audio _ Vi.sual _ Tactile_)
THOUGHT CONTENT: Ap£,ropriate ~Unusual _ _ Disorganized _ _
SPEECH:Impaired _v_r.Clear __ Monosyllabic Responses __ Other __
AFFECT:Bright/Cheerful __ Flat/Blunted                     ✓ Angry __ Sad __
Other _ _ _ _ _ _ _ _ /
FOCUS OF TX: Cognitive _V_ Reality _,,c::__ Supportive __ Other
EXPECTED OUTCOME: Stabilize Mood ✓ Increase Socialization
Adjustment to DX --· ~pliance with TX plan __ Decrease
GOALS: Met __ Not            M?:~
Disorganized thoughts ~ Decr·~-ase family conflict __ Other _ __
                                  Partially Met __ New Goal(s)
PLAN: Continue TX           V   /Next Session ___ Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Providers/Consultations with others
SUMMARY:     1)-,'ei~ u
                C

         ]:))$t'll5i~
                                  91- h\/\i,t~w:A-~ ::~k'\,
                                                 g
                        fl";& ~f!- ~~L~ - C?t:\,-µJf'




                                                                                             MARLOW00000043
         Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 45 of 48


           NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE.

 Date _&J~l.h_fe
 Diagnosis                      ~?z,iTi;,me    _ lf~~-···- Name                  ~.~~-···~~\l~~---···-·-········-·········· ·······-
                                       ,b,                         ,      _ _ _ _ _ _ _ _ _ _··_··-·--g_-·-__________._____ ··· ..._..
  INTERVENTIONS: Individual                                    v Group .._ Family ·-- Other_·--·-······· ......
 MENTAL STATUS: Oriented to Time ~ Place v Person 1..---·
 Depressed __ Somatic Complaints __ Withdrawn ___ Delusions -·-·
 Hostile __ · Guilt __ .Irritable __ Uncooperative __ Fearful_·--·
 Suicidal Ide9 tion                                         Paranoid                      Tense               Anxious ~
 Suspicious ..Y_ Hallucinations ---,,,,::. (Audio _ Visual _ Tactile_... )
 THOUGHT CONTENT: Apvropriate --~···- Unusual - - Disorganized -··· ···-··
 SPEECH: Impaired _V_ Clear __ Monosyllabic Responses ___ Other ____··-
 AFFECT: Bright/Cheerful __ Flat/Blunted - ~ Angry                                                                   Sad
 Other
 FOCUS OF TX: Cognitive -~Reality ___ Supportive -·- Other ··--·····-···-···
 EXPECTED OUTCOME: Stabilize Mood ✓- Increase Socialization
 Adjustment to DX __ Complian~with TX plan -~ Decrease
 Disorganized thoughts L                                     Decrease family conflict __ Other __ ·--···-
 GOALS: Met __ Not Met V Partially Met __ New Goal(s)
-=p-=-1-=-A--=-N=-:-C~o-n_t_l:--,n_u_e_T_X__--:1v //
                                              ✓,L......../_N_e_x_t_S_e_s_s_i_o_n_ _ _ _T_e_r_m_i_n_a_t__e_T_X__===Tna E~-=-.~
Reason for Termination of TX
 Referral to other Providers/Consulta tions with others-·
SUMMARY: ..~~f                                    b.ab~ ~ bru:U d::O ~R-1 fdo                                   ------·-·· ··-·· ·:
     G2 ~~'Ir-¾ '"'f9'"<J ~ l~~~ - ~ -                                                    ~('.I.!:~ · -· -· -· - · · · ·-
-·-·-· -~~~Ykw~~~&·-··-··-·--·--=====
· ~ . : : ~ . - - ~ ~ ~ ~ - - ~ ~ : ! ' . UJi~"J
                                             "'S"t''S~                                                                .   --··--·······-
                                                                                             r. . _. ···-· · · ·--- .1... ·····---- ....
~-- - ~~ERA;;? :r~NA~;;:,:-L~~~NSuRE ____ /j~ -_ · -· ~~ ~:~~iii-
Date J}.RfJS/ It".€ Time _3__4.16     Name  :D@{vL C(~\'-BJ~L=------
Diagnosis               t;:7,L'j     .c                    0
INTERVENTIONS:Ind ividual V Group               Family __ Other~-----
MENTAL STATUS: Oriented to Time            ~ace v       Person V
Depressed __ Somatic Complaints __ Withdrawn __ Delusions
Hostile __ Guilt __ Irritable __ ·uncooperative-.- Fearful __
Suicidal Ideation                 Paranoid        Tense    V   Anxious L----'"
Suspicious ✓ Hallucinations __ (Audio _ Vi.sual _ Tactile_)
THOUGHT CONTENT: Ap~priate ,...,-- Unusual _ _ Disorganized _ _
SPEECH:Impaired _v_~Cl1 ear __ Monosyllabic Res___ponses __ Other __
AFFECT:Bright/Che erful __ Flat/Blunted _..,..,------_ AAngry __ Sad __
Other _ _ _ _ _ _ _ _ ✓
FOCUS OF TX: Cognitive __ Reality             . Supportive __ Other
EXPECTED OUTCOME: Stabilize Mood __'.::::/Increase Socialization
Adjustment to DX ___ ,,Compliance with TX plan __ Decrease
Disorganized thoughts _V      __ ~cr~ase family conflict __ Other _ __
GOALS: Met __ Not Met _✓          _uPartially Met __ New Goal(s)
                                         /
PLAN: Continue TX                    V       /Next Session ___ Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Providers/Consulta tions with others
SUMMARY:       <.                      ,,~fp
                        ¼. , ff\f\(ln,©.L~ 'S~fl..y I



          'T'HRR APT S'T' 8 T (.;NA 'T'TTRF. /    r. T C:F.NRURF.

                                                                                                                            MARLOW00000044
             Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 46 of 48


             NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE·

    D~ t e   ~/Jjllle.. ~m~ :;.,/1 ~ v1i                       ·-   Name ___:~JY.l ....K~.~---··--·- ......... __...,............
    ~~;~~~~~~IONS:
                 Incfi~~dual _!? Group .   Family ___ Other=-~==~-=~:~:-.:.·.:~.-.:
MENTAL STATy-: Oriented to Time       VFlace ✓ Person         ~
Depressed __ Somatic Complaints __ Withdrawn ___ Delusions -·-·
Hostile __ ·Guilt __ .Irritable __ Uncooperative __ Fearful ____ _
Suicidal Ide§..tion          Paranoid        •rense    · Anxious 'V-
Suspicious _.!('_ Hallucinations --- ( Audio - Visual--_ Tactile_~:.·y-··
THOUGHT CONTENT: b,Ppropriate 7- Unusual _ _ Disorganized .... ···-··
SPEECH: Impaired _·_ Clear __ Monosyllabic Responses ____ Other......... .
AFFECT: Bright/Cheerful _,:_ Flat/Blunted _✓-' Angry ____ Sad , __ .
Other _ _ _ _ _ _ _ _ /
FOCUS OF TX: Cognitive -~ Reality          Supportive        Other ··---···-..-·-·
EXPECTED OUTCOME: Stabilize Mood       7'fncrease Socialization
Adjustment to DX ~ Complian~with TX plan                         Decrease
Disorganized thoughts _      J)ecrease family conflict        Other _________
GOALS: Met __ Not Met _v_ Partially Met __ New Goal ( s} ----·-----·-···
PLAN: Continue TX v /Next Session                   Terminate TX ____ /Date ___
Reason for Termination of TX
Referral to other Providers/Consultation with others
S UMMA_R ~: .. ~~LlA.IJ.~S ~ , li)U'.. ue!)n\,\ 1 .        ~
                                                       1
_ _ _'J;)c..,.1,.= l'-;,~..5):~---~~LlU..-~~..1..(~.:::,=::,:~:,.!,c-:2.M.:..lll!..j.,'P"-""..!....:=._=.....!:~~------·- .. -·---·--· ..·-·--
                                                     ~ lup~:::--~4"'!<-----H-------,.---·-- -..·-··-
.            ~aNl--~/4___b.L~
-·-·---...-.. --··-·-·-·---··"" .,._.._______________ __ ______ __
                                                       ,   ,        ,   ,   _________
             THERAPIST SIGNATURE/LICENSURE

Date ColtCz/ifJJ_ Tim~ _)J_q 'la   Name ~lvt ~ i('-.Q,__
                                                       l/l_ __
Diagnosis         :F:~1.q          c                     Cf
INTERVENTIONS: Individual i7 Group ,- Family               Other _ _ _ __
MENTAL STAT?: Oriented to Time VFlace ~ s o n i..----""
Depressed __ Somatic Complaints             Withdrawn __ Delusions
Hostile __ Guilt __ Irritable ✓~unco@erative ___ Fearful~
Suicidal Ide~tion               Paranoid     ~Tense      I../' Anxious   __
Suspicious _v_ Hallucinations -;;"""" (Audio _ Vi.sual _ Tactile_}
THOUGHT CONTENT: Ap~ropriate __      v_ Unusual _ _ Disorganized _ _
SPEECH:Impaired _✓    _Clear __ Monosyllabic Responses             Other __
AFFECT:Bright/Cheerful __ Flat/Blunted            ✓ Angry           Sad
Other _ _ _ _ _ _ _ _ V--:
FOCUS OF TX: Cognitive __ Reality             Supportive        Other
EXPECTED OUTCOME: Stabilize Mood __:::::'Increase Socialization
Adjustment to DX ___ .,,,--€ompliance with TX plan __ Decrease
Disorganized thoughts yecr·~-ase family conflict __ Other
GOALS: Met __ Not Met             Partially Met __ New Goal(s) _ _ __
                                            /
PLAN: Continue TX                      v'       /Next Session _ __ Terminate TX __ /Date __
Reason for Termination of TX
Referral to other Providers/Consultations with others
s UMMARY : t~~ =too ~- '.czi.1 ~--k. vu. ~                                              ¢,\

     ' Si~LIS~tJR= ~~1~[$;:JP<:Jl'f&£hi'1L) - bmWI.e

----~HRR A p T S'T'              s T(;NA'T'TJRR / r. Tr.F.NRURF.

                                                                                                                                  MARLOW00000045
           Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20 Page 47 of 48


            NEW BRAUNFELS COUNSELING CENTER - CLINICAL PROGRESS NOTE

Date fP._)_{jll_fu_ T i[l)e i 0,'.vM-:___ Name ____~J~-~~h'.'.~:lj:: __________________ ·---·-·-...... ,_ ..
Diagnosis        ::f'3i, °(              ,             ---------------·--·---·-···
INTERVENTIONS: Individual V Group _                     Family ·-- Other _____________ ·-·· ..
MENTAL STATU,S: Oriented to Time                     Place    VPerson V--      v
Depressed ·✓ Somatic Complaints                       Withdrawn V           Delusions
Hostile
Suicidal Ideation
                   --=-
                  Guilt __ .Irritable _=-uncooperative-__ Fearful~-~:
                                     Paranoid              •rense ✓              Anxious v
Suspicious _!.:._ Hallucinations ----- (Audio -                Visual--_ Tactile_::_·y-··
THOUGHT CONTENT: ~propriate --·-·- Unusual _ _ Disorganized .... --·-·
SPEECH: Impaired __ Clear __ Monosyllabic R_§Y3ponses ___ Other ______ _
AFFECT: Bright/Cheerful __ Flat/Blunted Jt.'.:'_ Angry ____ Sad ..___ ..
Other
FOCUS OF TX: Cognitive - ~ Reality - - Supportive --- Other ··-·-····-··-·-
EXPECTED OUTCOME: Stabilize Mood _L, Increase Socialization
Adjustment to DX                    Compliance with TX plan _✓-_ Decrease
Disorganized thoughts __ Decrease family conflict __ Other __ ·--··---
GOALS: Met __ Not Met                                 i
                                         Partially Met __ New Goal ( s) ----------·-···
------------,,L'----------------------···----·-·--···---·-·-
  p1AN: Continue TX ✓ /Next Session                             Terminate TX ___ /Date ___
  Reason for Termination of TX
  Referral to other Providers/Consultations with others
  SUMMARY: --~'{\~.o.h2i:...~ C:J1s ~~ l t'~~s--e '.S ,------------·-·· ·-·· ·:
'5 iJ ~ 1:fu. cl~~'.~. Q.t ___OX\~VVl._______ .a> _SJ~ i ~~ ~~-              s·r¼PK.~-- --~~----·--        '7)


~- u·~-1_k.z...--5:;2-.~__::::.J-
                                ~
                                          0
                                            ei,1.~sf~~-      a.aJ cf:-.ae.y,1-u'q<
                                                                                   - La:£e.~----..
                                                                                         ~
                                                                                                   ·-·--
-·-·-----.. •-·- ·····-·7' --- ...... ., __.,__________ ,_,,__ .,,_, ___________ ,_,_.,__ , _ _ _ _ _ _ _ _ _ _              .
lt~ ..P'..Vi..... ~~J~..Y.\l~_=.::_J(.~bile..J---~~-,---11-;r---1;::::tl;;Y-                                        .,_r -·----···-......... .
           THERAPIST SIGNATUHE/LICENSURE                                         ----Vt444L-~:.....               ;----IJIZ-"_ · · ·.··
Date Co/ct/1Co. Time    CJ't:2,VV\   Name ~rvi K\g,l\s.JlA
Diagnosis       Y:31. 1               --                                                                    ff"
INTERVENTIONS:Individual           V Group __ Family __ Other~-=-----
MENTAL STA~: Oriented to Time ---1L:Place ~ e r son ~ -
Depressed __ Somatic Complaints __ Withdrawn ~Delusions __
Hostile      Guilt          Irritable        Uncooperative   Fearful
Suicidal--Ide~ion--               Paranoid ·     Tense     ~Anxious   t,.,--
Suspicious_✓_ Hallucinations __ (Audio_ Visual_ Tactile_)
THOUGHT CONTENT: Appropriate _ _ Unusual ___ Disorganized _ _
SPEECH:Impaired ~Clear __ Monosyllabic ~sponses                 Other
AFFECT:Bright/Cheerful -✓ Flat/Blunted __ Angry                  Sad
Other _ _ _ _ _ _ _ _ _ ,✓
FOCUS OF TX: Cognitive __ Reality .L_ Supportive __ Other
EXPECTED OUTCOME: Stabilize Mood _V_ ITncrease Socializ~tion
Adjustment to DX __ Compliance with TX plan _V_ Decrease
Disorganized thoughts _____L""'"Decr·~ase family conflict __ Other _ __
GOALS: Met __ Not Met_        v_ Partially Met __ New Goal(s)
                                             /
PLAN: Continue TX V /Next Session ___ Terminate TX __ /Date __
Reason for Termination of TX _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Referral to other Providers/Consultations with others
SUMMARY: b15cJL"!:, ucl. tfV\,Q,-.)10..t~t;.J can~vL s - Sk.\No,SH, _q{ap.,..,g;-fi
 1~U~Y!~LtJ4J?,\ ~~                                                                         -_ri_ I
§ ~ ~vi4i t\;. ,                          Hdr;f;.:w'=a--
                                          o<c; .- r3 •- Ul,.gg,n'-iuid.'{o, ,~;g.,$clf:::\Q ~
~ c tlS-.'b~_ ..                                                        i                                              I
-------··~·----
           'T'HRR APT ~'T'         ~   T c:;N A'T'TJR F. If. T CF.N~URR


                                                                                                                                   MARLOW00000046
 Case 5:18-cv-00555-XR Document 256-14 Filed 08/21/20
                                                   ,.----.. Page 48 of 48
                                                                                                                            I



                             NEv/ BRAUNFELS COUNSELING CENTER
                                              INITIAL ASSESSMENT


                               ~      \u.L,(                                            Time:
                                              ~
                                       ~ 1¼
 Referred From: - ~ ----=~:i,;%?<=:!..:!;~ _::,.__ _ _ _ _- - = -

 Presenting Problem: _ _11--4,'~~~S:::\_;.._~V'l...1.c'-lS
                                                        ~"
                                                         u
                                                         =· _d        ~ - -:::i'?
                                                                             -i;:-=---:±.,.__c..::::.:lz "'--lt\-"._i_• -       - - ="-=---=:-=--- J
                                         er




 Diagnosis:
 Axis I:                            ~ 31-         q

Axis II:
Axis III:
Axis IV:              ~]x- 91 -f.- ~ i&w;;--L- i     fawtJ \ &! ,~s-LM.S . v--u:u;~ {-tq,l 1<·s$Lt-LS f-i l{§k.~ (}"--                                            l
Axis V:               Current GAF            $: o                                   Highest          mLast Year                  t..&t¼.~lA ...

Functional Impairment: _ _ _.
                            f'\ ;
                                -=--"'-'=
                                  , , . . ·.·=~
                                              ·:::.:..~. : . . _ _ ~ - - - - - - =:---::=-:o-=-=-c:---:-::-c-




Danger to SelfJOthers: - -
                         ~=a6=-S:"'--'t,_,,v-fl:
                                            .___:         c
                                                          •· .    _ S_--:r.
                                                             • ..__     "'_· _.,_ _ _ _ __                                         -,.,,:::.__:.:c___ _



Substance Abuse Hx:                  S~                               ~                       --.A)_~           -~                   1. qjg_o{J q;         i

Previous Behavioral Treatment Hx: _                     _,j-_,_         , "'--'1'--
                                                             v'l,___,_/__,_
                                                                        }       .·v" ~...........,,_.:j....l:,.:.c:,•..,,__G~lQ:',!---!-·--"- ==-=--=---



Medications Prescribed for Symptoms:                                      ~)(            OJ{;            Ct11\'-\'.C        ,f)"BtJA-¼stf(aC5
Prognosis:           C:j w-<u            ~ lNL~IWI' u ~ - r~ C.let-<•f "O&z.tf .
Signature ofTherap1st                  ~~~- ____:__:_______ l b__



                                                                                                                                                     MARLOW0000004 7
